Case 2:21-cv-01187-RGK-SK Document 1 Filed 02/09/21 Page 1 of 69 Page ID #:1



 1   MARY E. ALEXANDER, ESQ. (SBN: 104173)
     Mary Alexander & Associates, P.C.
 2   44 Montgomery Street, Suite 1303
 3   San Francisco, California 94104
     Telephone: (415) 433-4440
 4   Facsimile: (415) 433-5440
     Email: malexander@maryalexanderlaw.com
 5
 6   ELIZABETH J. CABRASER (SBN: 083151)
     Lieff Cabraser Heimann & Bernstein, LLP
 7   275 Battery Street, 29th Floor
     San Francisco, CA 94111-3339
 8   Telephone: (415) 956-1000
     Facsimile: (415) 956-1008
 9   Email: ecabraser@lchb.com
10
     GRETCHEN NELSON (SBN: 112566)
11   Nelson & Fraenkel LLP
     601 So. Figueroa Street, Suite 2050
12   Los Angeles, CA 90017
13   Telephone: (213) 622-6469
     Facsimile: (213) 622-6019
14   Email: gnelson@nflawfirm.com
15   Attorneys for Plaintiffs
     [Additional counsel on signature page]
16
17                         UNITED STATES DISTRICT COURT
18
                         CENTRAL DISTRICT OF CALIFORNIA
19
     TIMOTHY LEUENHAGEN; NANCY                Case No.: 2:21-cv-1187
20   LEUENHAGEN; JAMES LEMAIRE;
     HELGA MYLES; MARILYN
21   HAMILTON; CECELIA BOGER;                 CLASS ACTION AND
     TERRY FRASER; CYNTHIA FRASER;            INDIVIDUAL COMPLAINT FOR
22   JOAN MCREE; JORDAN
     LICHTENSTEIN; MARCIA                     DAMAGES
23   LICHTENSTEIN; J. LESLIE WARNER;
     WENDY WARNER; MICHAEL                    1. NEGLIGENCE
24   PIASECKI; BONNIE PIASECKI;
     DAVID KNUDSEN; CINDY                     2. GROSS NEGLIGENCE
25   KNUDSEN; EDWARD LAKE; and                3. NEGLIGENT INFLICTION OF
     ELAINE CARRIGAN, on behalf of               EMOTIONAL DISTRESS
26   themselves and all others similarly
     situated,                                4. INTENTIONAL INFLICTION OF
27                                               EMOTIONAL DISTRESS
                 Plaintiffs,
28                                            DEMAND FOR JURY TRIAL
                                                               CLASS ACTION COMPLAINT
Case 2:21-cv-01187-RGK-SK Document 1 Filed 02/09/21 Page 2 of 69 Page ID #:2



 1         vs.
 2   CARNIVAL CORPORATION;
 3   CARNIVAL PLC and PRINCESS
     CRUISE LINES LTD.,
 4
                   Defendants.
 5
 6                         COMPLAINT AND JURY DEMAND
 7         Individual and representative Plaintiffs TIMOTHY LEUENHAGEN,

 8   NANCY LEUENHAGEN, JAMES LEMAIRE, HELGA MYLES, and MARILYN

 9   HAMILTON, bring this action for themselves and on behalf of all persons similarly

10   situated, including individual Plaintiffs, CECELIA BOGER, TERRY FRASER,

11   CYNTHIA FRASER, JOAN MCREE, JORDAN LICHTENSTEIN, MARCIA

12   LICHTENSTEIN, J. LESLIE WARNER, WENDY WARNER, MICHAEL

13   PIASECKI, BONNIE PIASECKI, DAVID KNUDSEN, CINDY KNUDSEN,

14   EDWARD LAKE, ELAINE CARRIGAN, and the more than 2,000 passengers who

15   sailed on the roundtrip Motor Vessel (“M/V”) GRAND PRINCESS cruise from

16   San Francisco, California on February 21, 2020, to Hawaii, against Defendants,

17   PRINCESS CRUISE LINES LTD. (“PRINCESS”), its parent companies

18   CARNIVAL CORPORATION & CARNIVAL PLC (collectively, “CARNIVAL”)

19   and allege:

20                                     THE PARTIES
21         1.      Individual and representative Plaintiff Timothy Leuenhagen is sui

22   juris, and is a resident of Washoe County, Nevada and was a passenger onboard the

23   Grand Princess cruise from February 21, 2020, to disembarkation on or about

24   March 10, 2020.

25         2.      Individual and representative Plaintiff Nancy Leuenhagen is sui juris,

26   and is a resident of Washoe County, Nevada and was a passenger onboard the

27   Grand Princess cruise from February 21, 2020, to disembarkation on or about

28   March 10, 2020.

                                             -2-                      CLASS ACTION COMPLAINT
Case 2:21-cv-01187-RGK-SK Document 1 Filed 02/09/21 Page 3 of 69 Page ID #:3



 1           3.   Individual and representative Plaintiff James Lemaire is sui juris, and
 2   is a resident of Ormsby County, Nevada and was a passenger onboard the Grand
 3   Princess cruise from February 21, 2020, to disembarkation on or about March 10,
 4   2020.
 5           4.   Individual and representative Plaintiff Helga Myles is sui juris, and is
 6   a resident of Ormsby County, Nevada and was a passenger onboard the Grand
 7   Princess cruise from February 21, 2020, to disembarkation on or about March 10,
 8   2020.
 9           5.   Individual and representative Plaintiff Marilyn Hamilton is sui juris,
10   and is a resident of Calaveras County, California and was a passenger onboard the
11   Grand Princess cruise from February 21, 2020, to disembarkation on or about
12   March 10, 2020.
13           6.   Individual Plaintiff Cecelia Boger is sui juris, and is a resident of
14   Oneida County, Wisconsin and was a passenger onboard the M/V GRAND
15   PRINCESS cruise from February 21, 2020, to disembarkation on or about March
16   10, 2020.
17           7.   Individual Plaintiff Terry Fraser is sui juris, and is a resident of
18   Scugog Township, Ontario, Canada and was a passenger onboard the M/V GRAND
19   PRINCESS cruise from February 21, 2020, to disembarkation on or about March
20   10, 2020.
21           8.   Individual Plaintiff Cynthia Fraser is sui juris, and is a resident of
22   Scugog Township, Ontario, Canada and was a passenger onboard the M/V GRAND
23   PRINCESS cruise from February 21, 2020, to disembarkation on or about March
24   10, 2020.
25           9.   Individual Plaintiff Joan McCree is sui juris, and is a resident of
26   Nevada County, California and was a passenger onboard the M/V GRAND
27   PRINCESS cruise from February 21, 2020, to disembarkation on or about March
28   10, 2020.

                                              -3-                       CLASS ACTION COMPLAINT
Case 2:21-cv-01187-RGK-SK Document 1 Filed 02/09/21 Page 4 of 69 Page ID #:4



 1         10.   Individual Plaintiff Jordan Lichtenstein is sui juris, and is a resident of
 2   Cook County, Illinois and was a passenger onboard the M/V GRAND PRINCESS
 3   cruise from February 21, 2020, to disembarkation on or about March 10, 2020.
 4         11.   Individual Plaintiff Jordan is sui juris, and is a resident of Cook
 5   County, Illinois and was a passenger onboard the M/V GRAND PRINCESS cruise
 6   from February 21, 2020, to disembarkation on or about March 10, 2020.
 7         12.   Individual Plaintiff J. Leslie Warner is sui juris, and is a resident of
 8   Nipissing Township, Ontario, Canada and was a passenger onboard the M/V
 9   GRAND PRINCESS cruise from February 21, 2020, to disembarkation on or about
10   March 10, 2020.
11         13.   Individual Plaintiff Wendy Warner is sui juris, and is a resident of
12   Nipissing Township, Ontario, Canada and was a passenger onboard the M/V
13   GRAND PRINCESS cruise from February 21, 2020, to disembarkation on or about
14   March 10, 2020.
15         14.   Individual Plaintiff Michael Piasecki is sui juris, and is a resident of
16   Lucas County, Ohio and was a passenger onboard the M/V GRAND PRINCESS
17   cruise from February 21, 2020, to disembarkation on or about March 10, 2020.
18         15.   Individual Plaintiff Bonnie Piasecki is sui juris, and is a resident of
19   Lucas County, Ohio and was a passenger onboard the M/V GRAND PRINCESS
20   cruise from February 21, 2020, to disembarkation on or about March 10, 2020.
21         16.   Individual Plaintiff David Knudsen is sui juris, and is a resident of
22   Washington County, Utah and was a passenger onboard the M/V GRAND
23   PRINCESS cruise from February 21, 2020, to disembarkation on or about March
24   10, 2020.
25         17.   Individual Plaintiff Cindy Knudsen is sui juris, and is a resident of
26   Washington County, Utah and was a passenger onboard the M/V GRAND
27   PRINCESS cruise from February 21, 2020, to disembarkation on or about March
28   10, 2020.

                                             -4-                       CLASS ACTION COMPLAINT
Case 2:21-cv-01187-RGK-SK Document 1 Filed 02/09/21 Page 5 of 69 Page ID #:5



 1         18.   Individual Plaintiff Edward Lake is, sui juris, and is a resident of Santa
 2   Cruz County, Califronia and was a passenger onboard the M/V GRAND
 3   PRINCESS cruise from February 21, 2020, to disembarkation on or about March
 4   10, 2020.
 5         19.   Individual Plaintiff Elaine Carrigan is, sui juris, and is a resident of
 6   Santa Cruz County, Califronia and was a passenger onboard the M/V GRAND
 7   PRINCESS cruise from February 21, 2020, to disembarkation on or about March
 8   10, 2020.
 9         20.   Defendant CARNIVAL CORPORATION was incorporated in 1972 in
10   Panama and has its headquarters in Miami, Florida.
11         21.   Defendant CARNIVAL PLC was incorporated in 2000, in Wales,
12   United Kingdom. It also has its headquarters in Miami, Florida.
13         22.   Upon information and belief, Defendant PRINCESS CRUISE LINES
14   LTD. is incorporated in Bermuda, with its headquarters in Santa Clarita, California.
15         23.   Upon information and belief, at all times hereto, CARNIVAL
16   CORPORATION, CARNIVAL PLC, and PRINCESS advertised, marketed, sold,
17   and profited (directly or indirectly) from and owned, controlled, and operated the
18   cruise ship, M/V GRAND PRINCESS.
19                   ALTER EGO/PIERCING CORPORATE VEIL
20         24.   Defendants CARNIVAL CORPORATION, CARNIVAL PLC, AND
21   PRINCESS are alter egos and/or agents of each other such that the corporate form
22   should be disregarded.
23         25.   CARNIVAL CORPORATION and CARNIVAL PLC operate as a
24   single economic enterprise. They share a senior executive management team and
25   identical Boards of Directors. Both CARNIVAL CORPORATION and
26   CARNIVAL PLC share a single headquarters in Miami, Florida. They are one and
27   the same.
28

                                             -5-                       CLASS ACTION COMPLAINT
Case 2:21-cv-01187-RGK-SK Document 1 Filed 02/09/21 Page 6 of 69 Page ID #:6



 1         26.    As described by CARNIVAL CORPORATION in a filing with the
 2   Securities and Exchange Commission (“SEC”), “Carnival Corporation and Carnival
 3   plc operate a dual listed company (‘DLC’), whereby the businesses of Carnival
 4   Corporation and Carnival plc are combined through a number of contracts and
 5   through provisions in Carnival Corporation’s Articles of Incorporation and By-
 6   Laws and Carnival plc’s Articles of Association.”
 7         27.    Plaintiffs bring this lawsuit against CARNIVAL CORPORATION and
 8   CARNIVAL PLC individually, but because the entities work as alter-egos and/or
 9   agents of one another, Plaintiffs refer to them collectively throughout this
10   Complaint as “CARNIVAL.”
11         28.    In the same SEC filings in which CARNIVAL explains the DLC, it
12   also claims a portfolio of cruise brands which it breaks into two segments (1) the
13   North America Segment, which includes PRINCESS, and (2) the Europe Australia
14   and Asia Segment. CARNIVAL represents that, with these two segments, it
15   “operate[s] over 100 cruise ships within a portfolio of leading global, regional and
16   national cruise brands.” CARNIVAL further provides details as to the passenger
17   capacity of each of its subsidiary brands, and each brand’s respective percentage of
18   the total capacity of CARNIVAL CORPORATION.
19         29.    CARNIVAL thus represents to the public that it can properly claim the
20   revenues, income, earnings, assets, carrying capacity, employees and vessels
21   operating as PRINCESS CRUISE LINES.
22         30.    CARNIVAL exercises total domination over PRINCESS, to the extent
23   that Princess manifests no separate corporate interests of its own and functions
24   solely to achieve the purposes of CARNIVAL.
25                a.     CARNIVAL and PRINCESS share the same Board of Directors
26   and almost all of the same executive officers, and CARNIVAL and PRINCESS
27   also appear to use the same assets, including the vessel that is the subject of this
28   Complaint.

                                              -6-                       CLASS ACTION COMPLAINT
Case 2:21-cv-01187-RGK-SK Document 1 Filed 02/09/21 Page 7 of 69 Page ID #:7



 1                b.     In fact, in past SEC filings, CARNIVAL has claimed the M/V
 2   GRAND PRINCESS as one of its assets. CARNIVAL represents that the M/V
 3   GRAND PRINCESS is one of its vessels for the purposes of aggregating
 4   CARNIVAL’s own worth, financial condition and abilities to the public and in
 5   business dealings, allowing it to leverage this value for its own benefit.
 6                c.     CARNIVAL’s Group Senior Vice President and Chief Medical
 7   Officer, Dr. Grant Tarling, also serves as the Chief Medical Officer for each of
 8   CARNIVAL’s cruise line brands. In this role, Dr. Tarling provided multiple
 9   messages to the public on behalf of PRINCESS and CARNIVAL through YouTube
10   and Facebook, regarding the status of the M/V DIAMOND PRINCESS and about
11   safety measures PRINCESS and CARNIVAL claimed to implement on PRINCESS
12   ships.1
13                d.     CARNIVAL also claims for itself all of PRINCESS’s purported
14   rights, exemptions from liability, defenses, and immunities included in
15   PRINCESS’s Passage Contract, despite not being a signatory to the Passage
16   Contract.
17                e.     CARNIVAL determines the bonuses paid to executives of its
18   cruise line brands, including PRINCESS, through its Management Incentive Plan.
19   Bonuses paid to executives of CARNIVAL’s cruise line brands are determined both
20   by whether the executive’s cruise line brand met its “Brand Operating Income
21   Target” and by whether CARNIVAL met its company-wide “Corporation
22   Operating Income Target.”
23                f.     CARNIVAL promulgated Health, Environmental, Safety, and
24   Security (HESS) policies for all of its cruise line brands, including PRINCESS.
25
26   1
      See, e.g., Diamond Princess Update: Dr. Grant Tarling, February 13, 2020,
27   https://www.facebook.com/PrincessCruises/videos/203765767439746/ (last visited
     August 14, 2020); Dr. Grant Tarling Medical Update with Enhanced Screening and
28   Preventive Health Measures, February 29, 2020,
     https://www.youtube.com/watch?v=kSOuXwmh9Lo (last visited August 14, 2020).
                                             -7-                       CLASS ACTION COMPLAINT
Case 2:21-cv-01187-RGK-SK Document 1 Filed 02/09/21 Page 8 of 69 Page ID #:8



 1   CARNIVAL’s HESS Corporate Policy states that CARNIVAL will “ensure
 2   compliance with this [HESS] policy within each of Carnival’s Corporate and
 3   Operating Line organizations.”2
 4                 g.    In 2018, CARNIVAL implemented a HESS event reporting
 5   platform to “standardize HESS event reporting and analysis capabilities across our
 6   entire fleet.”3
 7          31.    In 2016, PRINCESS agreed to plead guilty to federal felony charges
 8   stemming from its illegal dumping of oil-contaminated bilge waste into the seas and
 9   intentional acts to cover it up. In its plea agreement, PRINCESS agreed to pay a
10   $40 million penalty—the largest criminal penalty ever involving deliberate vessel
11   pollution. Though CARNIVAL was not a defendant in the action, CARNIVAL
12   signed the plea agreement and bound itself to its terms.
13          32.    The plea agreement noted that CARNIVAL “currently monitors and
14   supervises environmental, safety, security, and regulatory requirements for Princess
15   and other Carnival brands.” Prior to the government investigation that led to the
16   plea agreement, CARNIVAL had “undertaken steps to strengthen and enhance its
17   oversight and compliance structure.” For example, “the company initiated structural
18   changes within its management organization, primary among which was the
19   creation of a position titled ‘Chief Maritime Officer,’ placing the responsibility for
20   overall environmental, safety, and security compliance in one individual ….”
21          33.    The plea agreement required CARNIVAL to fund and implement an
22   Environmental Compliance Plan (“ECP”) across all of its brands, not just
23   PRINCESS. The ECP required CARNIVAL to designate a Corporate Compliance
24   Manager (“CCM”) who was to “have overall responsibility for the implementation
25   2
       Carnival Corporation & PLC Health, Environmental, Safety, Security, and
26   Sustainability Corporate Policy, https://www.carnivalcorp.com/static-
     files/0b8327aa-c3be-4022-a1a5-a6dad7123af7 (last visited September 30, 2020).
27   3
       Sustainability from Ship to Shore, Carnival Corp. & PLC FY2018 Sustanability
28   Report, https://safety4sea.com/wp-content/uploads/2019/06/Carnival-Corp.-
     Sustainability-From-Ship-to-Shore-2019_06.pdf (last visited September 30, 2020).
                                             -8-                       CLASS ACTION COMPLAINT
Case 2:21-cv-01187-RGK-SK Document 1 Filed 02/09/21 Page 9 of 69 Page ID #:9



 1   of[the] ECP” and “authorized to access all records, documents, facilities, and
 2   vessels, including all spaces within vessels necessary to perform their function,
 3   throughout CARNIVAL for the purpose of implementing [the] ECP.”
 4         34.    In 2019, the U.S. sought to revoke PRINCESS’s probation for
 5   violating the terms of the ECP. The court in that case required members of the
 6   Executive Committee of the CARNIVAL Board of Directors (including the CEO
 7   and Chairman) be present at the revocation hearing.
 8         35.    PRINCESS and CARNIVAL admitted to violating probation by
 9   failing to fully implement the ECP. In the settlement agreement for those violations,
10   CARNIVAL agreed to issue a statement to all employees across all of its brands
11   stating that CARNIVAL’s CEO “personally accepts management responsibility for
12   the probation violations ….” As part of the settlement, CARNIVAL agreed to
13   submit “an action plan for restructuring its corporate compliance functions, which
14   includes creating a new Ethics and Compliance Department at All Brands Group
15   that is part of a broader Ethics and Compliance Program that extends throughout the
16   brands/operating lines; ….” The settlement agreement was signed “on behalf of
17   Defendant” by three members of the “Executive Committees of the Boards of
18   Directors of Carnival Corporation and Carnival plc,” but no representatives of
19   PRINCESS.
20         36.    Also in 2019, CARNIVAL announced that it was creating a new Chief
21   Ethics and Compliance Officer “to further develop our ethics and compliance
22   program across the entire corporation.” CARNIVAL explained that “[i]t is
23   important to note that the Ethics & Compliance is not just a single department
24   within All Brands Group – but rather a corporate-wide program – with key Ethics
25   & Compliance Officers . . . who help shape and implement the program initiatives
26   in each of the operating companies.”
27         37.    In March 2020, CARNIVAL announced that it was implementing a
28   temporary pause of cruise operations across all of its brands, including PRINCESS,

                                             -9-                      CLASS ACTION COMPLAINT
Case 2:21-cv-01187-RGK-SK Document 1 Filed 02/09/21 Page 10 of 69 Page ID #:10



  1   as a result of the COVID-19 pandemic. To address the costs of this temporary pause
  2   to its operations, the CEO of CARNIVAL wrote a message to all of the employees
  3   of CARNIVAL and its subsidiary brands, stating: “I’ve directed our brand leaders
  4   to reduce or eliminate non-critical cash expenditures, but of course never cutting
  5   anything that would impact compliant, environmentally sound and safe operations.”
  6         38.    In September 2020, CARNIVAL announced the sale of two of its
  7   cruise ships, the Sun Princess and the Sea Princess. PRINCESS announced that it
  8   was selling the ships because the sale “is in line with parent company Carnival
  9   Corporation’s plan to accelerate the removal of less efficient ships from its fleet.”4
 10         39.    As demonstrated above, CARNIVAL has ownership and control over
 11   PRINCESS, and CARNIVAL exerts control and domination over PRINCESS’s
 12   business and day-to-day operations. Plaintiffs believe that further discovery will
 13   reveal the full extent of this control.
 14         40.    Given CARNIVAL’s control of operations and co-mingling of assets
 15   with PRINCESS—both of which can be more fully established through
 16   discovery—the corporate form should be disregarded here. Failure to do so would
 17   thwart the interests of justice by allowing CARNIVAL to, on one hand, claim the
 18   M/V GRAND PRINCESS as a part of its holdings, but then, on the other hand,
 19   disclaim responsibility for that vessel and the passengers traveling on it.
 20                                      JURISDICTION
 21         41.    This Court has Admiralty subject matter jurisdiction pursuant to 28
 22   U.S.C. § 1333 as this case involves a maritime tort. The type of incident and
 23   injuries suffered by Plaintiffs and the class had the potential to impact maritime
 24   commerce as Plaintiffs and the class suffered harm and Plaintiffs and the class were
 25
 26
      4
 27    Princess Press Release, Sun Princess and Sea Princess to Leave Princess Cruises
      Fleet, (Sept. 21, 2020),
 28   https://www.princess.com/news/notices_and_advisories/notices/sun-and-sea-
      princess-to-leave-princess-cruises-fleet.html (last visited Oct. 1, 2020).
                                                - 10 -                  CLASS ACTION COMPLAINT
Case 2:21-cv-01187-RGK-SK Document 1 Filed 02/09/21 Page 11 of 69 Page ID #:11



  1   and continue to be at serious risk of imminent harm as a result of exposure to
  2   COVID-19 aboard the cruise ship upon which they were paying passengers.
  3         42.     This Court also has subject matter jurisdiction pursuant to the Class
  4   Action Fairness Act, codified at 28 USC §1332(d)(2)(A) and (C), because the
  5   claims of the proposed Class Members exceed $5,000,000, and because at least one
  6   member of the Proposed Class of plaintiffs is a citizen of a state different from at
  7   least one Defendant. Further, this court has jurisdiction over the claims of certain
  8   individual Plaintiffs under 28 U.S.C. § 1332 because the amount in controversy
  9   exceeds seventy-five thousand dollars ($75,000), as to each of the individual
 10   Plaintiffs and Plaintiffs are citizens of a different state than the Defendants.
 11         43.     This Court has personal jurisdiction over Defendants, who each
 12   conduct substantial business in this district.
 13         44.     Defendant PRINCESS has its headquarters in Santa Clarita, California.
 14         45.     Upon information and belief, CARNIVAL, including by and through
 15   its subsidiary, PRINCESS, markets cruise vacations to California residents and
 16   employs thousands of California residents to work at its California headquarters.
 17   The Court has personal jurisdiction over CARNIVAL because CARNIVAL is
 18   authorized to do business in California, conducts substantial business in California,
 19   and some of the actions giving rise to this Complaint took place in California.
 20         46.     The claims asserted herein arise from Defendants’ contacts with
 21   California.
 22         47.     Additionally, the Passage Contract purports to name the Central
 23   District as a proper venue to actions against the Defendants. Although Plaintiffs do
 24   not concede the enforceability of the Passage Contract, by naming this District as a
 25   proper venue, Defendants have consented to personal jurisdiction in this District.
 26         48.     Each of the facts pleaded herein independently, but also all of these
 27   facts together, are sufficient to render the exercise of jurisdiction by this Court over
 28   Defendants permissible under traditional notions of fair play and substantial justice.

                                               - 11 -                    CLASS ACTION COMPLAINT
Case 2:21-cv-01187-RGK-SK Document 1 Filed 02/09/21 Page 12 of 69 Page ID #:12



  1                                          VENUE
  2         49.    Venue in the Central District of California is proper under 28 U.S.C.
  3   § 1391 because Defendants are deemed to reside in any judicial district in which
  4   they are subject to personal jurisdiction.
  5         50.    Additionally, without conceding the enforceability of the Passage
  6   Contract, Plaintiffs acknowledge the inclusion in the Passage Contract of a venue
  7   selection provision designating the United States District Court for the Central
  8   District of California in Los Angeles as a proper venue for this action.
  9                              FACTUAL ALLEGATIONS
 10   I.    COVID-19, Its Symptoms, and Long-Term Effects
 11         51.    In December 2019, a new strain of Coronavirus known as COVID-19
 12   or SARS-CoV-2 was first reported as having been diagnosed in humans in China.
 13   The virus quickly spread through China and Asia and has caused a global
 14   pandemic.
 15         52.    On January 20, 2020, the United States Centers for Disease Control
 16   and Prevention (“CDC”) announced the first confirmed case in the U.S. Ten days
 17   later, on January 30, 2020, the CDC announced that it had identified, in Illinois, the
 18   first known instance of person-to-person spread (i.e. not related to travel outside of
 19   the United States).
 20         53.    Also on January 30, 2020, the World Health Organization (“WHO”)
 21   declared COVID-19 a “Public Health Emergency of International Concern.”
 22   According to WHO, a Public Health Emergency of International Concern is “an
 23   extraordinary event which is determined to constitute a public health risk to other
 24   States through the international spread of disease and to potentially require a
 25   coordinated international response.”
 26
 27
 28

                                              - 12 -                    CLASS ACTION COMPLAINT
Case 2:21-cv-01187-RGK-SK Document 1 Filed 02/09/21 Page 13 of 69 Page ID #:13



  1         54.    On January 31, 2020, the U.S. Secretary for Health and Human
  2   Services declared a public health emergency for “the entire United States to aid the
  3   nation’s healthcare community in responding” to COVID-19.5
  4         55.    There are currently over 27 million confirmed cases of COVID-19 in
  5   the United States, and over 465,000 people have died of the virus in the U.S. The
  6   death toll worldwide is reported to be more than 2.3 million out of more than 107
  7   million confirmed cases.
  8         56.    The full scope of the impact of this pandemic remains unknown, as
  9   reports have indicated that the numbers of cases and deaths may be significantly
 10   undercounted.6 One reason for this undercounting is due to the unavailability and
 11   inaccuracy of COVID-19 diagnostic tests in the United States, particularly during
 12   the early days of the pandemic.7 Indeed, the initial test designed by the CDC
 13   contained critical flaws, and the process of developing a more accurate test delayed
 14   widespread availability of COVID-19 tests by weeks.8
 15
 16
      5
 17     Secretary Azar Declares Public Health Emergency for United States for 2019
      Novel Coronavirus (Jan. 31, 2020),
 18   https://www.hhs.gov/about/news/2020/01/31/secretary-azar-declares-public-health-
      emergencyus-2019-novel-coronavirus.html (last visited Sept. 30, 2020).
 19   6
        Berkeley Lovelace Jr., Official U.S. coronavirus death toll is ‘a substantial
 20   undercount’ of actual tally, Yale study finds, CNBC, July 1, 2020,
      https://www.cnbc.com/2020/07/01/official-us-coronavirus-death-toll-is-a-
 21   substantial-undercount-of-actual-tally-new-yale-study-finds.html (last visited
 22   August 12, 2020); Apoorva Mandavilli, Actual Coronavirus Infections Vastly
      Undercounted, C.D.C. Data Shows, New York Times, June 27, 2020 (updated
 23   August 6, 2020), https://www.nytimes.com/2020/06/27/health/coronavirus-
      antibodies-asymptomatic.html (last visited August 12, 2020).
 24   7
        See Olga Khazan, The 4 Key Reasons the U.S. Is So Behind on Coronavirus
 25   Testing, The Atlantic, March 13, 2020,
      https://www.theatlantic.com/health/archive/2020/03/why-coronavirus-testing-us-so-
 26   delayed/607954/ (last visited August 12, 2020).
      8
 27     Caroline Chen, Marshall Allen, Lexi Churchill, and Isaac Arnsdorf, Key Missteps
      at the CDC Have Set Back Its Ability to Detect the Potential Spread of
 28   Coronavirus, ProPublica, February 28, 2020,
      https://www.propublica.org/article/cdc-coronavirus-covid-19-test.
                                             - 13 -                   CLASS ACTION COMPLAINT
Case 2:21-cv-01187-RGK-SK Document 1 Filed 02/09/21 Page 14 of 69 Page ID #:14



  1         57.    Once testing became more widely available—though still not
  2   accessible to all those in need—it was, and has remained, inaccurate. In particular,
  3   experts warn of false negatives.9 For instance, one San Francisco resident who
  4   traveled on Defendants’ ship the DIAMOND PRINCESS reported taking over a
  5   dozen COVID-19 tests during a month-long period. The tests returned alternating
  6   results of positive and negative.10
  7         58.    The concern that negative test results could not be trusted led experts
  8   to advise those exposed to COVID-19 to quarantine for 14 days, even if they tested
  9   negative for the virus. Indeed, as described in more detail below, Defendants and
 10   the federal government required Plaintiffs in this case to participate in a two-week
 11   quarantine on military bases, and advised that they should do so regardless of a
 12   negative test.11
 13         59.    Despite the likely drastic undercounting of case and death statistics,
 14   the numbers make abundantly clear that COVID-19 spreads swiftly, and poses
 15   grave risks to individuals exposed to it.
 16         60.    The means by which the virus spreads are varied, and not yet fully
 17   known. Studies tend to show that the virus can be transmitted through person-to-
 18   person contact12, but also through air flow, and on surfaces.13 In particular, recent
 19
      9
        Lisa M. Krieger, Coronavirus false tests results: With a push to screen come
 20   questions of accuracy, The Mercury News, March 19, 2020,
 21   https://www.mercurynews.com/2020/03/19/coronavirus-false-test-results-with-the-
      push-to-screen-come-questions-of-accuracy/ (last visited August 12, 2020).
 22   10
         Id.
      11
 23      Id.
      12
         Centers for Disease Control, How COVID-19 Spreads, Updated June 16, 2020,
 24   https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/how-covid-
 25   spreads.html (last visited August 12, 2020).
      13
         Id.; see also Apoorva Mandavilli, A Smoking Gun’: Infection Coronavirus
 26   Retrieved From Hospital Air, August 11, 2020,
 27   https://www.nytimes.com/2020/08/11/health/coronavirus-aerosols-indoors.html
      (last visited August 12, 2020); Joshua L. Santarpia, et al., Aerosol and surface
 28   contamination of SARS-CoV-2 observed in quarantine and isolation care, Nature
      Research Scientific Reports (2020) 10:127732,
                                              - 14 -                    CLASS ACTION COMPLAINT
Case 2:21-cv-01187-RGK-SK Document 1 Filed 02/09/21 Page 15 of 69 Page ID #:15



  1   studies have indicated that spaces without poor or limited ventilation can cause
  2   greater accumulation of the airborne virus because of the presence of aerosolized
  3   droplets that can cause transmission.14
  4         61.    Likewise, the length of time that the virus can survive on surfaces
  5   remains unclear. But at least one study indicates that items with repeated and/or
  6   prolonged contact—such as a phone or television remote control—can carry the
  7   virus. The same study also showed the virus present on surfaces, such as floors and
  8   window sills, that were untouched by any patient, but which were in the stream of
  9   air flow in the patient’s room.15 Another study suggests that transmission is possible
 10   through shared elevator buttons.16
 11         62.    The virus has an incubation period believed to be approximately 14
 12   days,17 but many of the ailments associated with COVID-19 persist for weeks and,
 13   in some instances, months.18
 14
 15   https://www.nature.com/articles/s41598-020-69286-3
      14
         Apoorva Mandavilli, A Smoking Gun’: Infection Coronavirus Retrieved From
 16   Hospital Air, August 11, 2020,
 17   https://www.nytimes.com/2020/08/11/health/coronavirus-aerosols-indoors.html
      (last visited August 12, 2020)
      15
 18      Joshua L. Santarpia, et al., Aerosol and surface contamination of SARS-CoV-2
      observed in quarantine and isolation care, Nature Research Scientific Reports
 19   (2020) 10:127732, https://www.nature.com/articles/s41598-020-69286-3
      16
 20      Aylin Woodward, As asymptomatic coronavirus carrier infected an apartment
      neighbor without sharing the same space. A study blames the building’s elevator
 21   buttons., Business Insider, July 5, 2020,
 22   https://www.businessinsider.com/coronavirus-jumped-between-people-via-
      elevator-surfaces-study-2020-7 (last visited August 12, 2020).
      17
 23      Centers for Disease Control, Interim Clinical Guidance for Management of
      Patients with Confirmed Coronavirus Disease (COVID-19), Updated June 30,
 24   2020, https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-guidance-
 25   management-patients.html (last visited August 12, 2020).
      18
         Mark W. Tenforde, et al., Symptom Duration and Risk Factors for Delayed
 26   Return to Usual Health Among Outpatients with COVID-19 in a Multistate Health
 27   Care Systems Network –United States, March-June 2020, Morbidity and Mortality
      Weekly Report, July 31, 2020,
 28   https://www.cdc.gov/mmwr/volumes/69/wr/mm6930e1.htm (last visited August 12,
      2020).
                                                - 15 -                 CLASS ACTION COMPLAINT
Case 2:21-cv-01187-RGK-SK Document 1 Filed 02/09/21 Page 16 of 69 Page ID #:16



  1         63.    The full extent and longevity of the virus’s effects on the human body
  2   also remain unclear and—because of the virus’s novelty—largely unstudied. The
  3   research that has been conducted suggests that exposure to and contraction of
  4   COVID-19 leads to a wide range of medical outcomes, from a mild cough and/or
  5   sore throat to sustained cardiac, kidney, liver, neurological, respiratory, and
  6   circulatory damage.19 And, as shown by the statistics reported above, many patients
  7   die as a result of contracting the virus.
  8         64.    COVID-19 is sometimes associated with symptoms such as: fever,
  9   cough, shortness of breath, body and muscle aches, and loss of taste and smell. The
 10   virus manifests differently, however, in different patients, striking some with brutal
 11   swiftness and others with more mild symptoms. Some people who contract the
 12   virus have a fever; others do not. Some suffer from extreme fatigue; others do not.
 13   Some report having a sore throat; others do not.20 Some COVID patients never
 14   display any of these “typical” symptoms and instead experience COVID-19 as more
 15   of a stomach virus, experiencing diarrhea and/or vomiting. Others never experience
 16   gastro-intestinal distress. Still, some people test positive for the virus while
 17   appearing to be entirely asymptomatic, with no symptoms whatsoever,21 or only
 18   later develop effects from the virus.
 19         65.    The multiple presentations of the disease made it difficult for a patient
 20   to immediately attribute their symptoms to COVID-19, especially in the early days
 21   of the pandemic, before the general public and treating physicians became more
 22   informed as to how the myriad manifestations of the disease.
 23
      19
 24      Tara Parker-Pope, The Many Symptoms of Covid-19, The New York Times,
      August 5, 2020, https://www.nytimes.com/2020/08/05/well/live/coronavirus-covid-
 25   symptoms.html (last visited August 12, 2020).
      20
 26      Centers for Disease Control, Interim Clinical Guidance for Management of
      Patients with Confirmed Coronavirus Disease (COVID-19), Updated June 30,
 27   2020, https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-guidance-
 28   management-patients.html (last visited August 12, 2020).
      21
         Id.
                                                  - 16 -                 CLASS ACTION COMPLAINT
Case 2:21-cv-01187-RGK-SK Document 1 Filed 02/09/21 Page 17 of 69 Page ID #:17



  1         66.    In addition to—and sometimes separate from—the symptoms
  2   described above, the virus can also wreak havoc on patients’ organs. COVID-19
  3   can cause heart and liver failure, kidney damage, neurological deficits, and blood
  4   clots that can lead to severe and/or multiple strokes and limb amputation. 22
  5         67.    Research thus far has shown that patients who are believed to have
  6   “recovered” from COVID-19 continue to suffer life-altering and potentially life-
  7   threatening health problems. 23 For instance, one study found that at approximately
  8   71 days after a positive COVID-19 test, irrespective of the severity of the patient’s
  9   symptoms, the time of the original diagnosis, and any pre-existing conditions, 60%
 10   of patients evaluated showed signs of “ongoing myocardial inflammation.” The
 11   same study discovered that 78% of patients demonstrated “cardiac involvement”—
 12   that is, these patients had abnormal cardiac readings associated with bad outcomes
 13   for cardio-myopathies.24
 14         68.    Additionally, some patients who initially experience only mild
 15   symptoms (or no symptoms) later suffer catastrophic damage, such as stroke,25
 16   severe blood clots,26 and/or cardiac inflammation like that described above.
 17   22
         Lenny Bernstein, Carolyn Y. Johnson, Sarah Kaplan and Laurie McGinley.
 18   Coronavirus destroys lungs. But doctors are finding its damage in kidneys, hearts,
      and elsewhere. The Washington Post. April 15, 2020.
 19   https://www.washingtonpost.com/health/coronavirus-destroys-lungs-but-doctors-
 20   are-finding-its-damage-in-kidneys-hearts-and-elsewhere/2020/04/14/7ff71ee0-
      7db1-11ea-a3ee-13e1ae0a3571_story.html (last visited April 29, 2020).
 21   23
         See, e.g., Diana Lindner, et al., Association of Cardiac Infection With SARS-
 22   CoV-2 in Confirmed COVID-19 Autopsy Cases, JAMA Cardiology, July 27,
      20202, https://jamanetwork.com/journals/jamacardiology/fullarticle/2768914
 23   (finding “virus progeny” in the heart of autopsied COVID-19 patients).
      24
         Valentina O. Puntmann, et al., Outcomes of Cardiovascular Magnetic Resonance
 24   Imaging in Patients Recently Recovered From Coronavirus Disease 2019 (COVID-
 25   19), JAMA Cardiology, July 27, 2020,
      https://jamanetwork.com/journals/jamacardiology/fullarticle/2768916 (last visited
 26   August 12, 2020).
      25
 27      Ariana Eunjung Cha, Young and middle-aged people, barely sick with covid-19
      are dying of strokes, The Washington Post, April 25, 2020,
 28   https://www.washingtonpost.com/health/2020/04/24/strokes-coronavirus-young-
      patients/ (last visited August 12, 2020).
                                             - 17 -                    CLASS ACTION COMPLAINT
Case 2:21-cv-01187-RGK-SK Document 1 Filed 02/09/21 Page 18 of 69 Page ID #:18



  1         69.   And some people contract and carry the virus without manifesting or
  2   experiencing any initial symptoms. Researchers have reported that even these
  3   “asymptomatic” patients may in fact suffer long-term and/or later-manifesting
  4   harms, such as severe cardiac damage including myocarditis and arrhythmias.27
  5         70.   Such occurrences were described by Dr. Jon Drezner, Director of the
  6   University of Washington Medicine Center for Sports Cardiology in Seattle, team
  7   physician for the Seattle Seahawks, Seattle Reign, and University of Washington
  8   Huskies, and advisor to the NCAA on cardiac issues, on an August 11, 2020 CNN
  9   broadcast. Drezner explained that “early on in the pandemic we learned that
 10   COVID-19 can affect the heart. And about one in four hospitalized have heart
 11   injury and raised a lot of questions and concerns about patients who weren’t in the
 12   hospital.” He continued by posing the question: “Would patients who have mild
 13   symptoms or no symptoms have heart injury?” and further explained that, “More
 14   recently we’ve been learning that some college and professional athletes are
 15   inflicted with myocarditis (inflammation of the heart which can trigger arrhythmia
 16   or cardiac arrest) from COVID-19.”
 17         71.   Dr. Drezner confirmed that this potentially long-term damage can
 18   afflict someone who was asymptomatic or who experienced only a mild case of
 19   COVID-19 that did not require hospitalization. He said: “We are learning that
 20   some athletes who really had no symptoms and go through subsequent testing are
 21   being diagnosed with myocarditis[,]” which is, in his words: “inflammation of the
 22
 23
 24
      26
 25      Tara Parker-Pope, The Many Symptoms of Covid-19, The New York Times,
      August 5, 2020, https://www.nytimes.com/2020/08/05/well/live/coronavirus-covid-
 26   symptoms.html (last visited August 12, 2020).
      27
 27      Carolyn Barner, COVID-19 Can Wreck Your Heart, Even if You Haven’t Had
      Any Symptoms, Scientific American, August 31, 2020,
 28   https://www.scientificamerican.com/article/covid-19-can-wreck-your-heart-even-if-
      you-havent-had-any-symptoms (last visited September 30, 2020).
                                            - 18 -                    CLASS ACTION COMPLAINT
Case 2:21-cv-01187-RGK-SK Document 1 Filed 02/09/21 Page 19 of 69 Page ID #:19



  1   heart muscle and it can lead to scar tissue in the heart. And that scar tissue can be a
  2   focus for arrhythmia or even sudden cardiac arrest.”28
  3          72.    Likewise, a study that considers, among other things, the lingering
  4   impact of the virus on those with mild symptoms is currently underway at the
  5   University of California, San Francisco. Among the study’s findings is that children
  6   exposed to “adult relatives with flu-like symptoms” developed signs of Kawasaki
  7   disease, including lesions on their feet and hands, weeks or months after that
  8   exposure.29
  9          73.    Together, the multiple presentations of the virus, range of severity of
 10   symptoms—from asymptomatic to severe—the unavailability and inaccuracy of
 11   testing, along with the limited research about COVID-19 make it plausible that a
 12   person directly exposed to the virus, particularly for prolonged periods of time, like
 13   the passengers on the M/V GRAND PRINCESS, will suffer long-lasting, and
 14   potentially life-altering or fatal health effects.
 15          74.    As a result and a proximate cause of Defendants PRINCESS and
 16   CARNIVAL exposing Plaintiffs to COVID-19 aboard the M/V GRAND
 17   PRINCESS, as described in more detail below, and because of the nature of the
 18   virus and its long-term health effects, Plaintiffs will require medical monitoring and
 19   diagnostic examinations into the future. This monitoring is required to diagnose,
 20   prevent, and/or treat current or future injury related to Plaintiffs’ and Class
 21   members’ exposure to, contraction of, illness and disease related to, asymptomatic
 22   contraction of, and potential contraction of COVID-19, in light of the evolving
 23
 24   28
         Interview on CNN Anderson Cooper 360 August 11, 2020, transcript available
 25   at: http://transcripts.cnn.com/TRANSCRIPTS/2008/11/cnr.10.html
      29
         Peter Fimrite, Long after the illness is gone, damage from coronavirus may
 26   remain, San Francisco Chronicle, May 31, 2020,
 27   https://www.sfchronicle.com/health/article/Long-after-the-illness-is-gone-the-
      damage-from-
 28   15305842.php?utm_campaign=CMS%20Sharing%20Tools%20(Premium)&utm_s
      ource=share-by-email&utm_medium=email (last visited August 13, 2020)
                                                - 19 -                   CLASS ACTION COMPLAINT
Case 2:21-cv-01187-RGK-SK Document 1 Filed 02/09/21 Page 20 of 69 Page ID #:20



  1   scientific understanding of the full risk and scope of health outcomes related to
  2   and/or resulting from the virus.
  3   II.   Carnival and Princess Knew or Should Have Known the Risks of Viral
  4         Contagion Aboard Their Cruise Ships.
  5         75.    In early February 2020, experts in the European Union, led by
  6   epidemiologist Dr. Christou Hadjichristodoulou, released specific guidelines for the
  7   cruise industry that included an outline of the risk of COVID-19 outbreaks aboard
  8   cruise ships and recommended response protocols.30 Specifically, the guidelines
  9   directed that, in the event of a COVID-19 case, “close contacts” of the individuals
 10   believed to have COVID-19 should be quarantined in their cabin or on shore, and
 11   “casual contacts” should be disembarked from the ship.31
 12         76.    On February 12, 2020, the CDC issued guidance for ships on
 13   managing COVID-19.32 The guidance noted that commercial shipping, including
 14   cruise ships, “involves the movement of large numbers of people in closed and
 15   semi-closed settings. Like other close-contact environments, ships may facilitate
 16   transmission of respiratory viruses from person to person through exposure to
 17   respiratory droplets or contact with contaminated surfaces.” The guidance
 18
      30
 19      Interim Advice for Preparedness and Response to Cases of Acute Respiratory
      Disease at Points of Entry in the European Union (EU) / EEA Member States (MS):
 20   Advice for ship operators for preparedness and response to the outbreak of 2019-
      nCoV acute respiratory disease, Feb. 3, 2020,
 21   https://www.gac.com/491364/siteassets/about-gac/coronavirus/eu-interim-
 22   advice_2019-ncov_maritime_4_2_2020_f.pdf (last visited April 6, 2020); see also
      Matt Apuzzo, Motoko Rich and David Yaffe-Bellany, Failures on Diamond
 23   PrincessShadow Another Cruise Ship Outbreak, The New York Times, March 8,
      2020, https://www.nytimes.com/2020/03/08/world/asia/coronavirus-cruise-
 24   ship.html (last visited April 6, 2020).
      31
 25      Healthy GateWays, Algorithm for decision making in response to an event of a
      suspect case of COVID-19,
 26   https://www.nytimes.com/2020/03/08/world/asia/coronavirus-cruise-ship.html (last
      visited April 6, 2020).
 27   32
         Interim Guidance for Ships on Managing 2019 Novel Coronavirus, Feb. 12, 2020
 28   (updated Feb. 15), https://www.cdc.gov/quarantine/maritime/recommendations-for-
      ships.html (last visited Sept. 30, 2019).
                                             - 20 -                    CLASS ACTION COMPLAINT
Case 2:21-cv-01187-RGK-SK Document 1 Filed 02/09/21 Page 21 of 69 Page ID #:21



  1   recommended “[i]dentifying and isolating passengers and crew with possible
  2   symptoms of COVID-19 as soon as possible.” It also recommended that
  3   “[p]assengers and crew members who have had high-risk exposures to a person
  4   suspected of having COVID-19 should be quarantined in their cabins.”
  5         77.    In or before early February 2020, Defendants became aware of an
  6   outbreak of COVID-19 aboard the cruise ship the DIAMOND PRINCESS, which is
  7   owned and/or operated by CARNIVAL and PRINCESS. The outbreak originated
  8   on the DIAMOND PRINCESS while the vessel was docked in Yokohama, Japan.
  9   Ten cases were originally diagnosed, and that number rapidly escalated to over 700
 10   cases—over one-fifth of the passengers and crew members onboard the ship at the
 11   time. Investigative reporting about the DIAMOND PRINCESS revealed that well
 12   after CARNIVAL and PRINCESS became aware of the first case aboard the ship,
 13   Defendants worked to “keep the fun going” by “encouraging [guests] to mingle.”33
 14         78.    To date, at least 14 of the DIAMOND PRINCESS’s passengers have
 15   died as a result of COVID-19.34 At least two of these fatalities occurred before
 16   February 19, 2020.35
 17         79.    In a February 18, 2020, update issued in response to the crisis aboard
 18   the DIAMOND PRINCESS, the CDC stated that “the rate of new reports of
 19   positives [now] on board, especially among those without symptoms, highlights the
 20   high burden of infection on the ship and potential for ongoing risk.”36
 21   33
         Austin Carr and Chris Palmieri, Socially Distance This: Carnival Executives
 22   Knew They Had a Virus Problem, But Kept the Party Going, Bloomberg, April 16,
 23   2020, https://www.bloomberg.com/features/2020-carnival-cruise-coronavirus/ (last
      visited April 20, 2020).
      34
 24      Lauren Smiley, 27 Days in Tokyo Bay: What Happened on the Diamond
      Princess, Wired, May 13, 2020, https://www.wired.com/story/diamond-princess-
 25   coronavirus-covid-19-tokyo-bay/.
      35
 26      See The New York Times, Japan Reports 2 Deaths Among Cruise Ship
      Passengers, Feb. 19, 2020, https://www.nytimes.com/2020/02/19/world/asia/china-
 27   coronavirus.html (last visited April 6, 2020).
      36
 28      See Centers for Disease Control and Prevention, Update on the Diamond Princess
      Cruise Ship in Japan, Feb. 18, 2020,
                                             - 21 -                    CLASS ACTION COMPLAINT
Case 2:21-cv-01187-RGK-SK Document 1 Filed 02/09/21 Page 22 of 69 Page ID #:22



  1          80.   Upon information and belief, in February 2020, CARNIVAL and
  2   PRINCESS also operated a voyage on the RUBY PRINCESS, from New Zealand
  3   to Australia. News reports suggest that in mid-to-late February, Defendants became
  4   aware of COVID-19 cases onboard the RUBY PRINCESS. Despite this
  5   information, CARNIVAL operated a second voyage on the RUBY PRINCESS,
  6   immediately following the New Zealand-to-Australia voyage. Since the vessel
  7   docked in Australia on March 19, 2020, over 600 passengers who were on the
  8   RUBY PRINCESS have tested positive for the virus and 10 have died. Australian
  9   authorities have announced a criminal investigation into the matter.
 10          81.   To date, cruises run by CARNIVAL and PRINCESS have been
 11   identified as responsible for more than 1,600 positive COVID-19 infections, and
 12   over 50 deaths.
 13   III.   Carnival Undertook an Independent Duty of Care Toward Plaintiffs
 14          82.   Through its public statements and conduct, Defendant CARNIVAL
 15   specifically undertook a duty to maintain a safe environment aboard the cruise ships
 16   in its fleet, including the M/V GRAND PRINCESS.
 17          83.   For instance, CARNIVAL represented to its customers and the general
 18   public that it had a commitment to “[p]rotecting the health, safety and security of
 19   our passengers, guests, employees and all others working on our behalf, thereby
 20   promoting an organization that always strives to be free of injuries, illness and
 21   loss. … [and] assigning health, environment, safety, security (HESS) and
 22   sustainability matters the same priority as other critical business matters.”37 They
 23
 24
 25   https://www.cdc.gov/media/releases/2020/s0218-update-diamond-princess.html
      (last visited April 6, 2020).
 26   37
         Carnival Health, Environment, Safety, Security & Sustainability Policy &
 27   Governance, Carnival Health, Environment, Safety, Security & Sustainability
      Policy & Governance, https://www.carnivalcorp.com/leading-responsibly/health-
 28   environment-safety-security-sustainability-policy-governance/ (last visited April 7,
      2020).
                                             - 22 -                     CLASS ACTION COMPLAINT
Case 2:21-cv-01187-RGK-SK Document 1 Filed 02/09/21 Page 23 of 69 Page ID #:23



  1   further assert that they “[s]upport a proactive framework of risk mitigation in the
  2   areas of HESS aimed at preventing, monitoring and responding to threats.”38
  3         84.    CARNIVAL promulgated HESS policies for all of its cruise line
  4   brands, including PRINCESS. CARNIVAL’s HESS Corporate Policy, which is
  5   available to the public on CARNIVAL’s website, states that CARNIVAL will
  6   “ensure compliance with this [HESS] policy within each of Carnival’s Corporate
  7   and Operating Line organizations.”39
  8         85.    CARNIVAL knew, as explained in an article co-authored by its own
  9   Chief Medical Officer, Dr. Grant Tarling, that cruise ships “represent a potential
 10   source for introduction of novel or antigenically drifted influenza virus strains to
 11   the United States” and that cruise ship characteristics, such as “close quarters and
 12   prolonged contact among travelers on ships and during land-based tours before
 13   embarkation, increase the risk of communicable disease transmission.”40
 14         86.    The 2016 federal plea agreement noted that CARNIVAL “currently
 15   monitors and supervises environmental, safety, security, and regulatory
 16   requirements for Princess and other Carnival brands.” Prior to the government
 17   investigation that led to the plea agreement, CARNIVAL had “undertaken steps to
 18   strengthen and enhance its oversight and compliance structure.” For example, “the
 19   company initiated structural changes within its management organization, primary
 20   among which was the creation of a position titled ‘Chief Maritime Officer,’ placing
 21   the responsibility for overall environmental, safety, and security compliance in one
 22   individual ….”
 23
 24
      38
         Carnival Corporation & PLC Health, Environmental, Safety, Security, and
 25   Sustainability Corporate Policy, https://www.carnivalcorp.com/static-
 26   files/0b8327aa-c3be-4022-a1a5-a6dad7123af7 (last visited September 30, , 2020).
      39
         Id.
 27   40
         Kimberly B. Rogers, MPH, Shahrokh Roohi, MPH, Timothy M. Uyeki, MD, et
 28   al., Laboratory-based respiratory virus surveillance pilot project on select cruise
      ships in Alaska, 2013-2015, Journal of Travel Medicine 2017, 1-6, at 2 (2017).
                                              - 23 -                    CLASS ACTION COMPLAINT
Case 2:21-cv-01187-RGK-SK Document 1 Filed 02/09/21 Page 24 of 69 Page ID #:24



  1         87.     Given these assurances and representations, CARNIVAL undertook an
  2   independent duty to abide by its commitments and to protect passengers on all of its
  3   cruise lines, including PRINCESS, from reasonably-avoidable hazards, such as
  4   exposing passengers for a prolonged period of time on a ship known to be infested
  5   with a potentially-lethal virus.
  6   IV.   PRINCESS was an Apparent Agent of CARNIVAL
  7         88.     CARNIVAL represented to the public that PRINCESS was its agent,
  8   causing passengers to justifiably rely upon the care and skill of PRINCESS to
  9   maintain a safe environment aboard the M/V GRAND PRINCESS.
 10         89.     On its website, CARNIVAL prominently displays the PRINCESS
 11   name and logo, describing PRINCESS as part of its “family” of cruise line brands.
 12   CARNIVAL’s website states that potential customers “need look no further than
 13   the Carnival family when selecting a cruise vacation.”
 14         90.     CARNIVAL promulgated HESS policies for all of its cruise line
 15   brands, including PRINCESS. CARNIVAL’s HESS Corporate Policy, which is
 16   available to the public on CARNIVAL’s website, states that CARNIVAL will
 17   “ensure compliance with this [HESS] policy within each of Carnival’s Corporate
 18   and Operating Line organizations.”41
 19         91.     The web page on which CARNIVAL publicizes its HESS policy
 20   specifically identifies PRINCESS as a part of CARNIVAL CORPORATION and
 21   CARNIVAL PLC, representing that the policy applies to the subsidiary as well as
 22   the parent.
 23   V.    What Makes Cruise Ships Different From Other Businesses
 24         92.     In some material respects, in the context of COVID-19 claims,
 25   common carriers like cruise ships undertaking custodial, long-haul, open-water
 26
      41
 27      Carnival Corporation & PLC Health, Environmental, Safety, Security, and
      Sustainability Corporate Policy, https://www.carnivalcorp.com/static-
 28   files/0b8327aa-c3be-4022-a1a5-a6dad7123af7 (last visited September 30, 2020)
      (emphasis added).
                                             - 24 -                  CLASS ACTION COMPLAINT
Case 2:21-cv-01187-RGK-SK Document 1 Filed 02/09/21 Page 25 of 69 Page ID #:25



  1   voyages present heightened risks to passengers that differ from other land-based
  2   businesses. With these heightened risks, as factual and legal matters, come
  3   additional attendant obligations on the owners and operators of cruise ships.
  4             93.   As Defendants knew, cruise ships are particularly susceptible to rapid
  5   viral contagion because—unlike other businesses, such as restaurants, retail shops,
  6   and other consumer-facing businesses—after embarkation, passengers are
  7   effectively trapped onboard. PRINCESS and CARNIVAL had a custodial role over
  8   their passengers, who had no option for safe and fast exit while the vessel remained
  9   at sea.
 10             94.   Cruise ships like M/V GRAND PRINCESS have a high population
 11   density, and the population is characterized by “relatively homogenous mixing”—
 12   meaning, there are a lot of people onboard, and they are all interacting with one
 13   another.42
 14             95.   CARNIVAL and PRINCESS were and are well-aware of the fact that
 15   their crew members interact closely with passengers and often travel on multiple
 16   trips back-to-back, putting crew members into close contact with thousands of
 17   passengers in short periods of time. What’s more, these crew members and the
 18   ship’s passengers share a number of confined, public spaces—such as elevators and
 19   public restrooms—and interact with a myriad of shared, and frequently-touched
 20   surfaces, including but certainly not limited to the utensils used to serve food on
 21   buffet lines, elevator buttons, hand railings, chairs, cards and other game pieces,
 22   and door handles. The frequency with which individuals touch these surfaces along
 23   with the sheer number of people who come into contact with them in a limited
 24
 25
 26   42
        J. Rocklov and H. Sjodin, COVID-19 outbreak on the Diamond Princess cruise
 27   ship: estimating the epidemic potential and effectiveness of public health
      countermeasures, Journal of Travel Medicine, Published February 28, 2020,
 28   https://academic.oup.com/jtm/article/27/3/taaa030/5766334 (last visited August 12,
      2020).
                                               - 25 -                    CLASS ACTION COMPLAINT
Case 2:21-cv-01187-RGK-SK Document 1 Filed 02/09/21 Page 26 of 69 Page ID #:26



  1   period of time make cruise ships uniquely dangerous for the spread of viruses,
  2   including COVID-19.
  3         96.    CARNIVAL and PRINCESS also understood, based on their years of
  4   specific experience operating cruise ships, the limited air flow and low ventilation
  5   in the interior of cruise ships, and they knew that these conditions make airborne
  6   viruses all the more hazardous on board a ship, particularly where passengers are
  7   exposed for a lengthy period of time during a long-haul, open-water voyage.
  8         97.    Years before the COVID-19 outbreaks aboard the DIAMOND
  9   PRINCESS, RUBY PRINCESS, and M/V GRAND PRINCESS, CARNIVAL and
 10   PRINCESS’s own Group Senior Vice President and Chief Medical Officer Grant
 11   Tarling, M.D., M.P.H. co-authored an article that acknowledged that cruise ships
 12   “represent a potential source for introduction of novel or antigenically drifted
 13   influenza virus strains to the United States” and that cruise ship characteristics, such
 14   as “close quarters and prolonged contact among travelers on ships and during land-
 15   based tours before embarkation, increase the risk of communicable disease
 16   transmission.”43
 17         98.    A study published on February 28, 2020, echoed Dr. Tarling’s
 18   findings, and highlights the unique conditions of cruise ships that “amplified” the
 19   spread of COVID-19 among those onboard the Diamond Princess.44 The study also
 20   revealed that extended periods of time on the ship without quarantine increased the
 21   spread of the virus.
 22
 23
 24   43
         Kimberly B. Rogers, MPH, Shahrokh Roohi, MPH, Timothy M. Uyeki, MD, et
 25   al., Laboratory-based respiratory virus surveillance pilot project on select cruise
      ships in Alaska, 2013-2015, Journal of Travel Medicine 2017, 1-6, at 2 (2017).
 26   44
         J. Rocklov and H. Sjodin, COVID-19 outbreak on the Diamond Princess cruise
 27   ship: estimating the epidemic potential and effectiveness of public health
      countermeasures, Journal of Travel Medicine, Published February 28, 2020,
 28   https://academic.oup.com/jtm/article/27/3/taaa030/5766334 (last visited August 12,
      2020).
                                              - 26 -                    CLASS ACTION COMPLAINT
Case 2:21-cv-01187-RGK-SK Document 1 Filed 02/09/21 Page 27 of 69 Page ID #:27



  1         99.     The combination of the aforementioned factors, among other factors,
  2   makes cruise ships distinctly susceptible to rapidly and pervasively spreading
  3   pathogens in ways that differ from most other businesses, which was well-known to
  4   Defendants.
  5   VI.   The February 11, 2020 M/V GRAND PRINCESS Cruise to Mexico
  6         100. Despite their awareness of the unique risks created by the cruise ship
  7   environment, and their experiences with COVID-19 outbreaks on other vessels, on
  8   February 11, 2020, Defendants operated a roundtrip voyage from San Francisco to
  9   Mexico aboard the M/V GRAND PRINCESS. On or around February 19, 2020,
 10   Defendants became aware of at least one passenger suffering from COVID-19
 11   symptoms onboard the M/V GRAND PRINCESS.
 12         101. According to PRINCESS’s and CARNIVAL’s Chief Medical Officer,
 13   Grant Tarling, MD, MPH, Defendants believed the infected passenger was already
 14   carrying the virus when he boarded the M/V GRAND PRINCESS on February 11,
 15   2020.45 Despite their knowledge regarding COVID-19, Defendants had no effective
 16   passenger medical screening methods in place at the time of boarding.
 17         102. Dr. Tarling reported that the infected passenger sought medical
 18   treatment from the medical center onboard the M/V GRAND PRINCESS on
 19   February 20, 2020. The passenger reported suffering from “acute respiratory
 20   distress” for about a week before seeking treatment. Upon information and belief,
 21   this information would have triggered mandatory reporting under 42 C.F.R. 71.1, et
 22   seq. and constitutes a “hazardous condition” per 33 C.F.R. § 160.216.46
 23
      45
         Thomas Fuller, John Eligon, and Jenny Gross, Cruise Ship, Floating Symbol of
 24   America’s Fear of Coronavirus, Docks in Oakland, The New York Times, March
 25   9, 2020, https://www.nytimes.com/2020/03/09/us/coronavirus-cruise-ship-oakland-
      grand-princess.html (last visited April 7, 2020).
 26   46
         Section 160.216 requires that “[w]henever there is a hazardous condition … on
 27   board a vessel or caused by a vessel or its operation, the owner, agent, master,
      operator, or person in charge must immediately notify the nearest Coast Guard
 28   Sector Office . . . .” A“[h]azardous condition means any condition that may
      adversely affect the safety of any vessel … or the environmental quality of any port,
                                            - 27 -                    CLASS ACTION COMPLAINT
Case 2:21-cv-01187-RGK-SK Document 1 Filed 02/09/21 Page 28 of 69 Page ID #:28



  1         103. Upon information and belief, at least three other passengers on the
  2   M/V GRAND PRINCESS’s Mexico trip suffered from COVID-19 symptoms while
  3   on the vessel, likely exposing dozens of other passengers to the virus. At least 100
  4   passengers who traveled on board the M/V GRAND PRINCESS have tested
  5   positive for COVID-19, and two passengers who traveled on the M/V GRAND
  6   PRINCESS’s Mexico trip died after disembarking. One of these fatalities was the
  7   first-reported death caused by COVID-19 in California.47
  8         104. On February 21, 2020, the M/V GRAND PRINCESS arrived at port in
  9   San Francisco and some of the passengers from the Mexico trip disembarked.
 10         105. Approximately sixty-two passengers, at least two of whom were ill,
 11   and over 1,000 crew members remained onboard the M/V GRAND PRINCESS to
 12   continue traveling on the ship’s next voyage, to Hawaii. Defendants did not
 13   implement any effective COVID-19 medical screening or examination procedures
 14   for crew or passengers who remained onboard and were continuing on for the
 15   Hawaii voyage.
 16         106. Defendants did not initiate effective measures to sanitize or disinfect
 17   the vessel in-between voyages, and did not implement any procedures for screening
 18   or testing existing or new passengers boarding the ship for the Hawaii-bound
 19   voyage.
 20
 21   harbor, or navigable waterway of the United States. It may, but need not,
      involve … injury or illness of a person aboard … .” 33 CFR § 160.202 (emphasis
 22   added).
      47
         It has since been discovered that other Californians suffered from and died as a
 23   result of COVID-19 prior to the February 11, 2020 cruise aboard the M/V GRAND
 24   PRINCESS. Nevertheless the death of a Placer County resident who traveled on the
      M/V GRAND PRINCESS’s February 11, 2020 cruise to Mexico spurred the state’s
 25   initial stay-at-home orders. See Placer County Announces Death of Patient with
      COVID-19, March 4, 2020, https://www.placer.ca.gov/6438/Death-of-patient-with-
 26   COVID-19 (last visited May 19, 2020); Bill Chapel, Coronavirus Deaths in
 27   Washington and California, Where Gov. Declares Emergency, NPR, March 4,
      2020, https://www.npr.org/sections/health-
 28   shots/2020/03/04/812121540/coronavirus-los-angeles-declares-emergency-and-u-s-
      reports-80-cases-in-13-states (last visited May 19, 2020).
                                             - 28 -                    CLASS ACTION COMPLAINT
Case 2:21-cv-01187-RGK-SK Document 1 Filed 02/09/21 Page 29 of 69 Page ID #:29



  1         107. Defendants did not notify passengers who were scheduled to board the
  2   vessel on February 21, 2020, that passengers from the prior Mexico trip had
  3   reported COVID-19 symptoms, or of the fact that passengers remaining on board
  4   the M/V GRAND PRINCESS had been exposed to and might be infected with
  5   and/or carrying the virus. With the known likely presence of the virus in passengers
  6   and crew members who remained on the ship, the ship never should have sailed on
  7   to Hawaii.
  8   VII. The February 21, 2020 M/V GRAND PRINCESS Voyage to Hawaii
  9         108. On February 21, 2020, Plaintiffs embarked onto the M/V GRAND
 10   PRINCESS, and the ship departed the same day. The vessel sailed to Hawaii and
 11   made multiple stops on the Hawaiian Islands.
 12         109. Although PRINCESS and CARNIVAL had assured passengers that
 13   the trip would be safe and that PRINCESS and CARNIVAL would take measures,
 14   such as requiring temperature checks for those boarding the ship, in order prevent
 15   the presence of COVID-19 on the M/V GRAND PRINCESS, Defendants instituted
 16   no such effective measures. Plaintiffs and other passengers were not asked to check
 17   their temperatures, and were not subject to any medical screening upon boarding
 18   the ship other than a questionnaire that asked them if they had felt ill or recently
 19   traveled to China.
 20         110. On information and belief, on or about February 25, 2020, while
 21   Plaintiffs were in the midst of the Hawaii trip aboard the M/V GRAND
 22   PRINCESS, CARNIVAL and PRINCESS sent emails to passengers who
 23   disembarked from the San Francisco-to-Mexico trip on February 21, 2020. The
 24   email alerted the earlier passengers about their potential exposure to COVID-19
 25   during their time on the cruise. No such notice was effectively provided to
 26   passengers who were onboard the ship on February 25, 2020.
 27         111. On February 29, 2020, the vessel left Hawaii.
 28

                                              - 29 -                    CLASS ACTION COMPLAINT
Case 2:21-cv-01187-RGK-SK Document 1 Filed 02/09/21 Page 30 of 69 Page ID #:30



  1         112. Upon information and belief, increased sanitary precautions did not
  2   begin onboard the M/V GRAND PRINCESS until on or about March 3, 2020.
  3         113. CARNIVAL and PRINCESS did not inform the passengers on board
  4   the M/V GRAND PRINCESS of COVID-19 cases in passengers who traveled on
  5   the ship’s Mexico trip until March 4, 2020, when, early in the morning, the
  6   Plaintiffs and other members of the proposed Class received a health advisory. The
  7   advisory explained that the ship would no longer be traveling to Ensenada, Mexico,
  8   as originally scheduled. It would instead return directly to San Francisco. Further,
  9   the advisory alerted passengers to the investigation of a “small cluster of COVID-
 10   19 cases in Northern California connected to” the M/V GRAND PRINCESS’s
 11   Mexico trip, and informed passengers of their potential exposure to the virus.
 12         114. Additionally, the advisory asserted that COVID-19 causes “mild
 13   illness in about 80% of cases,” and that only “[a]bout 20% of people develop more
 14   severe symptoms.”
 15         115. The March 4, 2020 health advisory suggested that passengers traveling
 16   on the Hawaii trip had already reported suffering from COVID-19 symptoms, and
 17   instructed other passengers who were experiencing or had at any time during the
 18   trip experienced symptoms “of acute respiratory illness with fever chills or cough”
 19   to immediately contact the ship’s Medical Center. Finally, the advisory
 20   recommended that passengers wash their hands, use hand sanitizer, avoid contact
 21   with those suffering from respiratory illness, cover their noses and mouths when
 22   coughing and sneezing, and avoid touching their eyes and face. It did not make any
 23   recommendations for quarantine or social distancing measures. Nor did it call for
 24   passengers to wear masks.
 25         116. The March 4th health advisory was signed by Grant Tarling, MD,
 26   MPH , the Group Senior Vice President and Chief Medical Officer for PRINCESS
 27   and other CARNIVAL subsidiaries.
 28

                                             - 30 -                    CLASS ACTION COMPLAINT
Case 2:21-cv-01187-RGK-SK Document 1 Filed 02/09/21 Page 31 of 69 Page ID #:31



  1         117. Upon information and belief, individuals who had continued on to
  2   Hawaii from the prior leg of the cruise to and from Mexico began cabin-based
  3   quarantine for the first time on or around March 4, 2020. At that time, Defendants
  4   cancelled only large public gatherings, and continued hosting other events
  5   identified in the daily newsletter, the “Princess Patter,” including Formal Night and
  6   its associated dinner.
  7         118. On information and belief, other CARNIVAL-owned cruise
  8   companies operated in a similar manner upon discovering that one or more of their
  9   passengers or crew members had exhibited COVID-19 symptoms. On the M/V
 10   DIAMOND PRINCESS, guests were encouraged to “mingle.” And, on the M/S
 11   ZAANDAM (operated by Carnival subsidiary Holland America), after crew
 12   members and passengers reported suffering from COVID-19 symptoms, the ship’s
 13   operators not only continued hosting large-scale events, but also instituted
 14   additional group activities to keep passengers occupied.
 15         119. Taken together, all the foregoing suggests a fact that can be confirmed
 16   and further developed through discovery: that CARNIVAL directed the manner in
 17   which its subsidiaries, including PRINCESS, responded to COVID-19 outbreaks.
 18         120. Spurred by the COVID-19 outbreak on the M/V GRAND PRINCESS
 19   and the death of a passenger who had been on the Mexico trip, Governor Gavin
 20   Newsom declared a state of emergency in California on March 4, 2020, to manage
 21   the COVID-19 outbreak. As a result, the State of California refused to allow the
 22   vessel into port in San Francisco, forcing the vessel to anchor off the city’s coast.
 23   Governor Newsom stated at a press conference that there were 11 passengers and
 24   10 crew members on the ship who were experiencing symptoms.
 25         121. On or about Thursday, March 5, 2020, two weeks after the ship sailed
 26   from San Francisco harbor, Defendants instituted more operational changes,
 27   including cabin/state room quarantine, meal service to the cabins/state rooms by
 28

                                              - 31 -                    CLASS ACTION COMPLAINT
Case 2:21-cv-01187-RGK-SK Document 1 Filed 02/09/21 Page 32 of 69 Page ID #:32



  1   placing trays in the hallway outside cabin doors, and cessation of daily turndown
  2   service and all communal activities.
  3         122. On or about March 7, 2020, Defendants announced through the ship’s
  4   public address system that they had evacuated a critically-ill passenger by ship’s
  5   tender and a U.S. Coast Guard cutter.
  6         123. On or about March 9, 2020, the ship was allowed to sail into and
  7   arrived in the San Francisco Bay escorted by the U.S. Coast Guard. The ship
  8   docked in the Port of Oakland and was met by ambulances and medical personnel.
  9   During the night, a CDC employee, in full hazmat gear, knocked on some cabin
 10   doors asking passengers if they had any symptoms.
 11         124. On or about March 10, 2020, passengers, including Plaintiffs, were
 12   finally allowed to disembark. Most passengers were shuttled to Travis Air Force
 13   Base in Solano County, California for further quarantine. Others were transported
 14   to Asilomar State Beach and Conference Grounds in Pacific Grove, or to other
 15   military bases, including Mira Mar in San Diego and Dobbins Air Force Base, in
 16   Georgia.
 17         125. A report from the CDC about the COVID-19 outbreak about the M/V
 18   GRAND PRINCESS found that “crew members were likely infected on voyage A
 19   and then transmitted [the virus] to passengers on voyage B” and that the ship “was
 20   an example of perpetuation of transmission from crew members across multiple
 21   consecutive voyages and the potential introduction of the virus to passengers and
 22   crew on other ships.”48
 23         126. At the time of this filing, Defendant PRINCESS has cancelled future
 24   cruises embarking from San Francisco through May 14, 2021. However,
 25
 26   48
        L. Moriarty, et al., Public Health Responses to COVID-19 Outbreaks on Cruise
 27   Ships — Worldwide, February–March 2020, 69 Morbidity and Mortality Weekly
      Report 1, 1 (Mar. 23, 2020),
 28   https://www.cdc.gov/mmwr/volumes/69/wr/pdfs/mm6912e3-H.pdf (last visited
      Sept. 30, 2020).
                                              - 32 -                  CLASS ACTION COMPLAINT
Case 2:21-cv-01187-RGK-SK Document 1 Filed 02/09/21 Page 33 of 69 Page ID #:33



  1   PRINCESS’s website indicates that it intends to resume operating certain cruise
  2   ships soon thereafter, potentially posing grave threats to their passengers, crew
  3   members, and the public health.49
  4         127. If Plaintiffs had known that they would be exposed to COVID-19, face
  5   the serious and actual risks of contracting or spreading COVID-19, and actually
  6   contract and suffer from COVID-19, while onboard the M/V GRAND PRINCESS,
  7   because, among other things, passengers from the M/V GRAND PRINCESS’s San
  8   Francisco-to-Mexico trip had suffered from COVID-19 and / or that passengers
  9   exposed to COVID-19 on the Mexico trip remained onboard the M/V GRAND
 10   PRINCESS, Plaintiffs would not have sailed on the February 21, 2020, roundtrip
 11   voyage to Hawaii.
 12   VIII. THE CDC’S DEFINITION OF A “PROBABLE CASE”
 13         128. In an April 5, 2020 position statement, the CDC and the Council of
 14   State and Territorial Epidemiologists (“CSTE”) provided an “interim case
 15   definition” for COVID-19 for the purposes of counting and tracking “probable” and
 16   “confirmed” COVID-19 cases in the United States.50
 17         129. The interim definition provided three alternative clinical measures for
 18   evaluating a patient.
 19         130. First, a case meets the clinical criteria if there is no alternative more
 20   likely diagnosis and at least two of the following symptoms are present: fever
 21   (measured or subjective), chills, rigors, myalgia, headache, sore throat, or new
 22   olfactory and taste disorder(s).
 23
 24   49
         See Princess Cruises Extends Pause of Guest Cruise Vacations Through May 14,
 25   2021, https://www.princess.com/news/news_releases/2021/01/princess-cruises-
      extends-pause-of-guest-cruise-vacations-through-may-14-2021.html (last visited
 26   February 9, 2021).
      50
 27      Centers for Disease Control and Prevention, Coronavirus Disease 2019 (COVID-
      19) 2020 Interim Case Definition, Approved April 5, 2020,
 28   https://wwwn.cdc.gov/nndss/conditions/coronavirus-disease-2019-covid-19/case-
      definition/2020/ (last visited August 14, 2020).
                                             - 33 -                     CLASS ACTION COMPLAINT
Case 2:21-cv-01187-RGK-SK Document 1 Filed 02/09/21 Page 34 of 69 Page ID #:34



  1         131. Second, a case meets the clinical criteria if there is no alternative more
  2   likely diagnosis and at least one of the following symptoms are present: cough,
  3   shortness of breath, or difficulty breathing.
  4         132. Third, a case meets the clinical criteria if there is no alternative more
  5   likely diagnosis and a patient suffers from severe respiratory illness with at least
  6   one of either clinical or radiographic evidence of pneumonia or acute respiratory
  7   distress syndrome.
  8         133. The interim definition also provided that a case meets the laboratory
  9   criteria if there are positive results returned from a diagnostic test, an antigen test,
 10   or an antibody test.
 11         134. And, the CDC and CSTE identified a number of “epidemiological”
 12   criteria that should be considered when evaluating a potential COVID-19 case.
 13   Specifically, whether the patient was within 6 feet for 10 to 30 minutes or more
 14   with a person who has a confirmed or probable COVID-19 case; whether the
 15   patient was within 6 feet for 10 to 30 minutes or more with a person with a
 16   “clinically compatible illness” and some link exists to a confirmed COVID-19 case;
 17   whether the patient traveled to or resided in an area with sustained, ongoing
 18   community transmission of COVID-19; and/or whether the patient is a member of
 19   an at-risk cohort.
 20         135. Patients who meet both the clinical and epidemiological criteria are
 21   considered probable COVID-19 cases, as are those patients who presumptively
 22   meet the laboratory criteria and either the clinical or epidemiological criteria.
 23         136. The position statement also recognized that “field investigations will
 24   involve evaluations of persons with no symptoms and these individuals will need to
 25   be counted as cases.”
 26         137. In addition to the above-listed clinical criteria, the CDC has published
 27   more up-to-date information regarding the range of symptoms created by COVID-
 28   19. This list, which the CDC concedes is not comprehensive, includes:

                                               - 34 -                     CLASS ACTION COMPLAINT
Case 2:21-cv-01187-RGK-SK Document 1 Filed 02/09/21 Page 35 of 69 Page ID #:35



  1                a.     Fever or chills
  2                b.     Cough
  3                c.     Shortness of breath or difficulty breathing
  4                d.     Fatigue
  5                e.     Muscle or body aches
  6                f.     Headache
  7                g.     New loss of taste or smell
  8                h.     Sore throat
  9                i.     Congestion or runny nose
 10                j.     Nausea or vomiting
 11                k.     Diarrhea51
 12   IX.   PLAINTIFFS’ MEDICAL EXPERIENCES
 13         138. Plaintiffs were all exposed, in close proximity for extended periods of
 14   time, to individuals who were or were probably carrying COVID-19, including
 15   crew members onboard the M/V GRAND PRINCESS and their fellow passengers.
 16   Plaintiffs likewise effectively “resided in” for over two weeks a community—the
 17   cruise ship—that experienced sustained and ongoing transmission, as is evidenced
 18   by the vast numbers of passengers onboard the vessel who became ill with COVID-
 19   19. Plaintiffs also suffered symptoms consistent with the clinical criteria identified
 20   by the CDC and CSTE.
 21         139. Before boarding the M/V GRAND PRINCESS, Plaintiff TIMOTHY
 22   LEUENHAGEN was not exhibiting any symptoms of COVID-19 nor had he been
 23   exposed to anyone who had been diagnosed with or who exhibited symptoms of
 24   COVID-19. He had not travelled outside the United States in the two weeks prior to
 25   boarding.
 26
 27   51
        Center for Disease Control and Prevention, Symptoms of Coronavirus, Updated
 28   May 13, 2020 https://www.cdc.gov/coronavirus/2019-ncov/symptoms-
      testing/symptoms.html# (last visited August 14, 2020).
                                              - 35 -                    CLASS ACTION COMPLAINT
Case 2:21-cv-01187-RGK-SK Document 1 Filed 02/09/21 Page 36 of 69 Page ID #:36



  1         140. While onboard the M/V GRAND PRINCESS, TIMOTHY
  2   LEUENHAGEN was exposed to COVID-19 when he attended events and activities
  3   where he was in close proximity to numerous other passengers and crew members,
  4   some of whom were infected with COVID-19.
  5         141. On or around March 13, 2020, while in quarantine at Marine Corps Air
  6   Station Miramar in San Diego, California, TIMOTHY LEUENHAGEN tested
  7   positive for COVID-19. He has since experienced persistent shortness of breath and
  8   rapid heartbeat. Based on the timing of his positive test results, it is more likely
  9   than not that TIMOTHY LEUENHAGEN contracted COVID-19 during the subject
 10   voyage.
 11         142. Before boarding the M/V GRAND PRINCESS, Plaintiff NANCY
 12   LEUENHAGEN was not exhibiting any symptoms of COVID-19 nor had she been
 13   exposed to anyone who had been diagnosed with or who exhibited symptoms of
 14   COVID-19. She had not travelled outside the United States in the two weeks prior
 15   to boarding.
 16         143. While onboard the M/V GRAND PRINCESS, NANCY
 17   LEUENHAGEN was exposed to COVID-19 when she attended events and
 18   activities where she was in close proximity to numerous other passengers and crew
 19   members, some of whom were infected with COVID-19.
 20         144. On or around March 15, 2020, NANCY LEUENHAGEN began to
 21   suffer from a runny nose, dizziness, diarrhea, and a loss of taste and smell. She has
 22   still not recovered her senses of taste and smell. In late April, 2020, she tested
 23   positive for COVID-19 antibodies. Based on her positive test results, the timing of
 24   the onset of her symptoms, and the CDC’s definition of a “probable case” of
 25   COVID-19, it is more likely than not that NANCY LEUENHAGEN contracted
 26   COVID-19 during the subject voyage.
 27         145. Before boarding the M/V GRAND PRINCESS, Plaintiff JAMES
 28   LEMAIRE was not exhibiting any symptoms of COVID-19 nor had he been

                                              - 36 -                     CLASS ACTION COMPLAINT
Case 2:21-cv-01187-RGK-SK Document 1 Filed 02/09/21 Page 37 of 69 Page ID #:37



  1   exposed to anyone who had been diagnosed with or who exhibited symptoms of
  2   COVID-19. He had not travelled outside the United States in the two weeks prior to
  3   boarding.
  4         146. While onboard the M/V GRAND PRINCESS, JAMES LEMAIRE was
  5   exposed to COVID-19 when he attended events and activities where he was in close
  6   proximity to numerous other passengers and crew members, some of whom were
  7   infected with COVID-19.
  8         147. On or around February 27, 2020, JAMES LEMAIRE began
  9   experiencing fatigue and a fever. Based on the timing of the onset of his symptoms
 10   and the CDC’s definition of a “probable case” of COVID-19, it is more likely than
 11   not that JAMES LEMAIRE contracted COVID-19 during the subject voyage.
 12         148. Before boarding the M/V GRAND PRINCESS, Plaintiff HELGA
 13   MYLES was not exhibiting any symptoms of COVID-19 nor had she been exposed
 14   to anyone who had been diagnosed with or who exhibited symptoms of COVID-19.
 15   She had not travelled outside the United States in the two weeks prior to boarding.
 16         149. While onboard the M/V GRAND PRINCESS, HELGA MYLES was
 17   exposed to COVID-19 when she attended events and activities where she was in
 18   close proximity to numerous other passengers and crew members, some of whom
 19   were infected with COVID-19.
 20         150. On or around February 27, 2020, HELGA MYLES began experiencing
 21   fatigue and a persistent cough. She still experiences difficulty breathing. Based on
 22   the timing of the onset of her symptoms and the CDC’s definition of a “probable
 23   case” of COVID-19, it is more likely than not that HELGA MYLES contracted
 24   COVID-19 during the subject voyage.
 25         151. Before boarding the M/V GRAND PRINCESS, Plaintiff MARILYN
 26   HAMILTON was not exhibiting any symptoms of COVID-19 nor had she been
 27   exposed to anyone who had been diagnosed with or who exhibited symptoms of
 28

                                             - 37 -                    CLASS ACTION COMPLAINT
Case 2:21-cv-01187-RGK-SK Document 1 Filed 02/09/21 Page 38 of 69 Page ID #:38



  1   COVID-19. She had not travelled outside the United States in the two weeks prior
  2   to boarding.
  3         152. While onboard the M/V GRAND PRINCESS, MARILYN
  4   HAMILTON was exposed to COVID-19 when she attended events and activities
  5   where she was in close proximity to numerous other passengers and crew members,
  6   some of whom were infected with COVID-19.
  7         153. On or around March 1, 2020, MARILYN HAMILTON began
  8   experiencing a dry cough, headache, nausea, vomiting, diarrhea, headache, chills,
  9   fatigue, and a loss of smell and taste. On or around March 22, 2020, while in
 10   quarantine at Travis Air Force Base in Solano County, California, she tested
 11   positive for COVID-19. Based on her positive test results, the timing of the onset of
 12   her symptoms, and the CDC’s definition of a “probable case” of COVID-19, it is
 13   more likely than not that MARILYN HAMILTON contracted COVID-19 during
 14   the subject voyage.
 15         154. Before boarding the M/V GRAND PRINCESS, Plaintiff CECELIA
 16   BOGER was not exhibiting any symptoms of COVID-19 nor had she been exposed
 17   to anyone who had been diagnosed with or who exhibited symptoms of COVID-19.
 18   She had not travelled outside the United States in the two weeks prior to boarding.
 19         155. While onboard the M/V GRAND PRINCESS, CECELIA BOGER was
 20   exposed to COVID-19 when she attended events and activities where she was in
 21   close proximity to numerous other passengers and crew members, some of whom
 22   were infected with COVID-19.
 23         156. On or around February 24, 2020, CECELIA BOGER began to suffer
 24   from a severe cough. Based on the timing of the onset of her symptoms and the
 25   CDC’s definition of a “probable case” of COVID-19, it is more likely than not that
 26   CECELIA BOGER contracted COVID-19 during the subject voyage.
 27         157. Before boarding the M/V GRAND PRINCESS, Plaintiff TERRY
 28   FRASER was not exhibiting any symptoms of COVID-19 nor had he been exposed

                                             - 38 -                   CLASS ACTION COMPLAINT
Case 2:21-cv-01187-RGK-SK Document 1 Filed 02/09/21 Page 39 of 69 Page ID #:39



  1   to anyone who had been diagnosed with or who exhibited symptoms of COVID-19.
  2   He had not travelled outside North America in the two weeks prior to boarding.
  3         158. While onboard the M/V GRAND PRINCESS, TERRY FRASER was
  4   exposed to COVID-19 when he attended events and activities where he was in close
  5   proximity to numerous other passengers and crew members, some of whom were
  6   infected with COVID-19.
  7         159. On or around March 1, 2020, TERRY FRASER began to suffer from
  8   coughing and congestion. Based the timing of the onset of his symptoms and the
  9   CDC’s definition of a “probable case” of COVID-19, it is more likely than not that
 10   TERRY FRASER contracted COVID-19 during the subject voyage.
 11         160. Before boarding the M/V GRAND PRINCESS, Plaintiff CYNTHIA
 12   FRASER was not exhibiting any symptoms of COVID-19 nor had she been
 13   exposed to anyone who had been diagnosed with or who exhibited symptoms of
 14   COVID-19. She had not travelled outside North America in the two weeks prior to
 15   boarding.
 16         161. While onboard the M/V GRAND PRINCESS, CYNTHIA FRASER
 17   was exposed to COVID-19 when she attended events and activities where she was
 18   in close proximity to numerous other passengers and crew members, some of whom
 19   were infected with COVID-19.
 20         162. On or around March 1, 2020, CYNTHIA FRASER began to suffer
 21   from coughing and congestion. Based on the timing of the onset of her symptoms
 22   and the CDC’s definition of a “probable case” of COVID-19, it is more likely than
 23   not that CYNTHIA FRASER contracted COVID-19 during the subject voyage.
 24         163. Before boarding the M/V GRAND PRINCESS, Plaintiff JOAN
 25   MCREE was not exhibiting any symptoms of COVID-19 nor had she been exposed
 26   to anyone who had been diagnosed with or who exhibited symptoms of COVID-19.
 27   She had not travelled outside the United States in the two weeks prior to boarding.
 28

                                            - 39 -                    CLASS ACTION COMPLAINT
Case 2:21-cv-01187-RGK-SK Document 1 Filed 02/09/21 Page 40 of 69 Page ID #:40



  1         164. While onboard the M/V GRAND PRINCESS, JOAN MCREE was
  2   exposed to COVID-19 when she attended events and activities where she was in
  3   close proximity to numerous other passengers and crew members, some of whom
  4   were infected with COVID-19.
  5         165. On or around February 24, 2020, JOAN MCREE began to suffer from
  6   a severe cough, sometime coughing so much that her nose would bleed. She still
  7   has a lingering cough. Based on the timing of the onset of her symptoms and the
  8   CDC’s definition of a “probable case” of COVID-19, it is more likely than not that
  9   JOAN MCREE contracted COVID-19 during the subject voyage.
 10         166. Before boarding the M/V GRAND PRINCESS, Plaintiff JORDAN
 11   LICHTENSTEIN was not exhibiting any symptoms of COVID-19 nor had he been
 12   exposed to anyone who had been diagnosed with or who exhibited symptoms of
 13   COVID-19. He had not travelled outside the United States in the two weeks prior to
 14   boarding.
 15         167. While onboard the M/V GRAND PRINCESS, JORDAN
 16   LICHTENSTEIN was exposed to COVID-19 when he attended events and
 17   activities where he was in close proximity to numerous other passengers and crew
 18   members, some of whom were infected with COVID-19.
 19         168. On or around March 3, 2020, JORDAN LICHTENSTEIN began
 20   experiencing congestion. On or around March 4, 2020, he developed a fever. On
 21   March 18, 2020, he tested positive for COVID-19. He spent twelve days in
 22   isolation at the University of California San Diego Medical Center before being
 23   transferred to his home outside of Chicago, Illinois via a chartered plane, because
 24   his illness made it impossible to travel on a commercial airline. Since then,
 25   JORDAN LICHTENSTEIN has experienced multiple blood clots, blockages of his
 26   carotid artery, and has had two strokes—all of which are due to his infection with
 27   COVID-19. His physicians have informed him that as a result of his COVID-19-
 28   related illness, he will require multiple surgeries. Additionally, he still cannot

                                              - 40 -                     CLASS ACTION COMPLAINT
Case 2:21-cv-01187-RGK-SK Document 1 Filed 02/09/21 Page 41 of 69 Page ID #:41



  1   swallow whole food and has been able to eat only pureed food. He is currently
  2   receiving therapy for his speech and swallowing. Based on his positive test results,
  3   the date of the onset of his symptoms, and the CDC’s definition of a “probable
  4   case” of COVID-19, it is more likely than not that JORDAN LICHTENSTEIN
  5   contracted COVID-19 during the subject voyage.
  6         169. Before boarding the M/V GRAND PRINCESS, Plaintiff MARCIA
  7   LICHTENSTEIN was not exhibiting any symptoms of COVID-19 nor had she been
  8   exposed to anyone who had been diagnosed with or who exhibited symptoms of
  9   COVID-19. She had not travelled outside the United States in the two weeks prior
 10   to boarding.
 11         170. While onboard the M/V GRAND PRINCESS MARCIA
 12   LICHTENSTEIN was exposed to COVID-19 when she attended events and
 13   activities where she was in close proximity to numerous other passengers and crew
 14   members, some of whom were infected with COVID-19.
 15         171. On or around March 3, 2020, MARCIA LICHTENSTEIN began
 16   experiencing congestion and a cough. In the next few days, she began to suffer
 17   from a sore throat and head and body aches. On March 18, 2020, she tested positive
 18   for COVID-19. Based on her positive test results, the timing of the onset of his
 19   symptoms, and the CDC’s definition of a “probable case” of COVID-19, it is more
 20   likely than not that MARCIA LICHTENSTEIN contracted COVID-19 during the
 21   subject voyage.
 22         172. Before boarding the M/V GRAND PRINCESS, Plaintiff J. LESLIE
 23   WARNER was not exhibiting any symptoms of COVID-19 nor had he been
 24   exposed to anyone who had been diagnosed with or who exhibited symptoms of
 25   COVID-19. He had not travelled outside the North America in the two weeks prior
 26   to boarding.
 27         173. While onboard the M/V GRAND PRINCESS J. LESLIE WARNER
 28   was exposed to COVID-19 when he attended events and activities where he was in

                                             - 41 -                   CLASS ACTION COMPLAINT
Case 2:21-cv-01187-RGK-SK Document 1 Filed 02/09/21 Page 42 of 69 Page ID #:42



  1   close proximity to numerous other passengers and crew members, some of whom
  2   were infected with COVID-19.
  3         174. On or around March 14, 2020, J. LESLIE WARNER began to suffer
  4   from a sore throat, a dry cough, fever, body aches, shortness of breath, and tightness
  5   in his chest. On March 15, 2020, he tested positive for COVID-19. Based on his
  6   positive test results, the timing of the onset of his symptoms, and the CDC’s
  7   definition of a “probable case” of COVID-19, it is more likely than not that J.
  8   LESLIE WARNER contracted COVID-19 during the subject voyage.
  9         175. Before boarding the M/V GRAND PRINCESS, Plaintiff WENDY
 10   WARNER was not exhibiting any symptoms of COVID-19 nor had she been
 11   exposed to anyone who had been diagnosed with or who exhibited symptoms of
 12   COVID-19. She had not travelled outside the United States in the two weeks prior
 13   to boarding.
 14         176. While onboard the M/V GRAND PRINCESS, WENDY WARNER
 15   was exposed to COVID-19 when she attended events and activities where she was
 16   in close proximity to numerous other passengers and crew members, some of whom
 17   were infected with COVID-19.
 18         177. On or around March 7, 2020, WENDY WARNER began to suffer
 19   from headache, a dry cough, and tightness in her chest. Over the next few days, she
 20   developed a sore throat, runny nose, fatigue, body aches, and an upset stomach. On
 21   March 14, 2020, she tested positive for COVID-19. Based on the positive test
 22   results, the timing of the onset of her symptoms, and the CDC’s definition of a
 23   “probable case” of COVID-19, it is more likely than not that WENDY WARNER
 24   contracted COVID-19 during the subject voyage.
 25         178. Before boarding the M/V GRAND PRINCESS, Plaintiff MICHAEL
 26   PIASECKI was not exhibiting any symptoms of COVID-19 nor had he been
 27   exposed to anyone who had been diagnosed with or who exhibited symptoms of
 28

                                             - 42 -                    CLASS ACTION COMPLAINT
Case 2:21-cv-01187-RGK-SK Document 1 Filed 02/09/21 Page 43 of 69 Page ID #:43



  1   COVID-19. He had not travelled outside the United States in the two weeks prior to
  2   boarding.
  3         179. While onboard the M/V GRAND PRINCESS, MICHAEL PIASECKI
  4   was exposed to COVID-19 when he attended events and activities where he was in
  5   close proximity to numerous other passengers and crew members, some of whom
  6   were infected with COVID-19.
  7         180. On or around March 6, 2020, MICHAEL PIASECKI began to suffer
  8   from a cough, headache, fever, chills, fatigue, and a loss of his sense of taste. On
  9   May 16, 2020, he tested positive for COVID-19 antibodies. Based on his positive
 10   test results, the timing of the onset of his symptoms, and the CDC’s definition of a
 11   “probable case” of COVID-19, it is more likely than not that MICHAEL
 12   PIASECKI contracted COVID-19 during the subject voyage.
 13         181. Before boarding the M/V GRAND PRINCESS, Plaintiff BONNIE
 14   PIASECKI was not exhibiting any symptoms of COVID-19 nor had she been
 15   exposed to anyone who had been diagnosed with or who exhibited symptoms of
 16   COVID-19. She had not travelled outside the United States in the two weeks prior
 17   to boarding.
 18         182. While onboard the M/V GRAND PRINCESS, BONNIE PIASECKI
 19   was exposed to COVID-19 when she attended events and activities where she was
 20   in close proximity to numerous other passengers and crew members, some of whom
 21   were infected with COVID-19.
 22         183. On or around March 5, 2020, BONNIE PIASECKI began to suffer
 23   from a dry cough, headache, and fever. On May 16, 2020, she tested positive for
 24   COVID-19 antibodies. Based on her positive test results, the timing of the onset of
 25   her symptoms, and the CDC’s definition of a “probable case” of COVID-19, it is
 26   more likely than not that, it is more likely than not that BONNIE PIASECKI
 27   contracted COVID-19 during the subject voyage.
 28

                                              - 43 -                    CLASS ACTION COMPLAINT
Case 2:21-cv-01187-RGK-SK Document 1 Filed 02/09/21 Page 44 of 69 Page ID #:44



  1         184. Before boarding the M/V GRAND PRINCESS, Plaintiff DAVID
  2   KNUDSEN was not exhibiting any symptoms of COVID-19 nor had he been
  3   exposed to anyone who had been diagnosed with or who exhibited symptoms of
  4   COVID-19. He had not travelled outside the United States in the two weeks prior to
  5   boarding.
  6         185. While onboard the M/V GRAND PRINCESS, DAVID KNUDSEN
  7   was exposed to COVID-19 when he attended events and activities where he was in
  8   close proximity to numerous other passengers and crew members, some of whom
  9   were infected with COVID-19.
 10         186. On or around March 1, 2020, DAVID KNUDSEN began to suffer
 11   from a cough, headache, chills, fatigue, shortness of breath, and pain and pressure
 12   in his chest. On March 9, 2020, he tested positive for COVID-19 antibodies. Based
 13   on his positive test results, the timing of the onset of his symptoms, and the CDC’s
 14   definition of a “probable case” of COVID-19, it is more likely than not that DAVID
 15   KNUDSEN contracted COVID-19 during the subject voyage.
 16         187. Before boarding the M/V GRAND PRINCESS, Plaintiff CINDY
 17   KNUDSEN was not exhibiting any symptoms of COVID-19 nor had she been
 18   exposed to anyone who had been diagnosed with or who exhibited symptoms of
 19   COVID-19. She had not travelled outside the United States in the two weeks prior
 20   to boarding.
 21         188. While onboard the M/V GRAND PRINCESS, CINDY KNUDSEN
 22   was exposed to COVID-19 when she attended events and activities where she was
 23   in close proximity to numerous other passengers and crew members, some of whom
 24   were infected with COVID-19.
 25         189. On or around March 6, 2020, CINDY KNUDSEN began to suffer
 26   from a cough, headache, fatigue, nausea, congestion, sore throat, and a loss of her
 27   sense of taste and smell. Based on the timing of the onset of her symptoms and the
 28   CDC’s definition of a “probable case” of COVID-19, it is more likely than not that,

                                             - 44 -                   CLASS ACTION COMPLAINT
Case 2:21-cv-01187-RGK-SK Document 1 Filed 02/09/21 Page 45 of 69 Page ID #:45



  1   it is more likely than not that CINDY KNUDSEN contracted COVID-19 during the
  2   subject voyage.
  3         190. Before boarding the M/V GRAND PRINCESS, Plaintiff EDWARD
  4   LAKE was not exhibiting any symptoms of COVID-19 nor had he been exposed to
  5   anyone who had been diagnosed with or who exhibited symptoms of COVID-19.
  6   He had not travelled outside the United States in the two weeks prior to boarding.
  7         191. While onboard the M/V GRAND PRINCESS, EDWARD LAKE was
  8   exposed to COVID-19 when he attended events and activities where he was in close
  9   proximity to numerous other passengers and crew members, some of whom were
 10   infected with COVID-19.
 11         192. On or around March 16, 2020, while in quarantine at Marine Corps Air
 12   Station Miramar in San Diego, California, EDWARD LAKE tested positive for
 13   COVID-19. On or about March 17, 2020, EDWARD LAKE was transported by
 14   ambulance from Miramar to the Intensive Care Unit at Scripps San Diego Hospital
 15   due to a high fever, low oxygen, severe coughing, pneumonia, and weight loss. He
 16   was released from the hospital on or about March 27, 2020 and continues to suffer
 17   from fatigue, shortness of breath, and an inability to perform certain activities of
 18   daily living.
 19         193. Based on the timing of his positive test results, it is more likely than
 20   not that EDWARD LAKE contracted COVID-19 during the subject voyage.
 21         194. Before boarding the M/V GRAND PRINCESS, Plaintiff ELAINE
 22   CARRIGAN was not exhibiting any symptoms of COVID-19 nor had she been
 23   exposed to anyone who had been diagnosed with or who exhibited symptoms of
 24   COVID-19. She had not travelled outside the United States in the two weeks prior
 25   to boarding.
 26         195. While onboard the M/V GRAND PRINCESS, ELAINE CARRIGAN
 27   was exposed to COVID-19 when he attended events and activities where he was in
 28

                                              - 45 -                    CLASS ACTION COMPLAINT
Case 2:21-cv-01187-RGK-SK Document 1 Filed 02/09/21 Page 46 of 69 Page ID #:46



  1   close proximity to numerous other passengers and crew members, some of whom
  2   were infected with COVID-19.
  3          196. On or around March 16, 2020, while in quarantine at Marine Corps Air
  4   Station Miramar in San Diego, California, ELAINE CARRIGAN tested positive for
  5   COVID-19 and experienced weight loss and diarrhea.
  6          197. As a direct and proximate result of their negligence and gross
  7   negligence Defendants exposed Plaintiffs and Class Members to COVID-19, actual
  8   risk of immediate physical injury, and, in many cases, already-manifested actual
  9   physical injury. As a direct and proximate result of their exposure to COVID-19,
 10   Plaintiffs and Class Members have suffered physical injuries as described above, as
 11   well as emotional distress of the nature and type that reasonable persons would
 12   suffer under the circumstances alleged in this Complaint, including, but not limited
 13   to, suffering anguish, fright, horror, nervousness, grief, anxiety, worry, shock,
 14   humiliation and shame.
 15          198. In addition, Plaintiffs and Class Members were traumatized by their
 16   direct exposure to COVID-19, the risk that they would contract the virus, and the
 17   reasonable apprehension associated with that risk, as well as by their confinement
 18   on an infected vessel in isolation and for two weeks, on military bases, in some
 19   cases knowing that their friends and loved ones were suffering from, or could
 20   contract, a potentially lethal illness.
 21          199. Furthermore, as noted above, public health experts and physicians
 22   continue to learn more about the myriad ways COVID-19 attacks and damages the
 23   body, including long-lasting harms to the cardio-vascular system,52 and to the
 24
 25
 26   52
        Valentina O. Puntmann, et al., Outcomes of Cardiovascular Magnetic Resonance
 27   Imaging in Patients Recently Recovered From Coronavirus Disease 2019 (COVID-
      19), JAMA Cardiology, July 27, 2020,
 28   https://jamanetwork.com/journals/jamacardiology/fullarticle/2768916 (last visited
      August 12, 2020).
                                                - 46 -                  CLASS ACTION COMPLAINT
Case 2:21-cv-01187-RGK-SK Document 1 Filed 02/09/21 Page 47 of 69 Page ID #:47



  1   kidneys, liver, and neurological system, potentially even in “asymptomatic”
  2   patients.
  3           200. Plaintiffs and Class Members develop new and evolving medical
  4   concerns and uncertainties that require and will continue to require medical
  5   diagnostic exams. Plaintiffs and the Class Members are suffering and will continue
  6   to suffer due to the ever-present anxiety and reasonable apprehension that they will
  7   or may later experience negative health outcomes or complications as a direct and
  8   proximate result of being exposed to COVID-19 because of Defendants’ negligent
  9   and grossly negligent acts and omissions.
 10           201. It is expected that, as a result of Defendants’ negligence and gross
 11   negligence, they will continue to suffer and will, in the future, require medical
 12   services outside of the kinds accepted as part of the typical wear and tear of daily
 13   life.
 14                        REQUEST FOR INJUNCTIVE RELIEF
 15           202. Plaintiffs traveled on the M/V GRAND PRINCESS, a cruise ship
 16   owned and operated by CARNIVAL and PRINCESS. In the future, Plaintiffs
 17   intend to go on cruises again, including cruises operated by Defendants.
 18           203. For passengers of the M/V GRAND PRINCESS during the COVID-
 19   infested cruises, including Plaintiffs, CARNIVAL and PRINCESS provided
 20   passengers a 100% “Future Cruise Credit,” equal to the value that the passengers
 21   spent for the COVID-infested cruise, which credit must be used before March 31,
 22   2021. If passengers do not use the credit for a CARNIVAL cruise by March 31,
 23   2021, then the passenger forfeits the full value of the cruise. This underscores that
 24   CARNIVAL and PRINCESS fully expect that passengers, including Plaintiffs, will
 25   embark on a CARNIVAL/PRINCESS cruise in the near future.
 26           204. Without accurate and necessary information from CARNIVAL and
 27   PRINCESS regarding the risks of exposure onboard their vessel(s), recent exposure
 28   or potential exposure of passengers and crew members onboard their vessel(s), and

                                              - 47 -                    CLASS ACTION COMPLAINT
Case 2:21-cv-01187-RGK-SK Document 1 Filed 02/09/21 Page 48 of 69 Page ID #:48



  1   whether CARNIVAL and PRINCESS have any reason to believe that their
  2   vessel(s) may be infested with COVID-19 or other communicable disease,
  3   Plaintiffs will not be able to make informed decisions about whether it is safe to
  4   travel on cruises operated by CARNIVAL and PRINCESS.
  5         205. Another critical concern for Plaintiffs, who plan to take cruises again
  6   when they are able to do so, is whether they can rely on PRINCESS and
  7   CARNIVAL to faithfully inform Plaintiffs and other future cruise passengers about
  8   potential safety hazards, including and especially viral outbreaks, and whether
  9   PRINCESS and CARNIVAL will take reasonable and necessary steps to protect
 10   from and mitigate risks and harms associated with communicable diseases,
 11   including COVID-19.
 12         206. This concern is especially acute for Plaintiffs here in light of the
 13   multiple outbreaks experienced by passengers onboard vessels owned by
 14   PRINCESS and CARNIVAL, including but not limited to the M/V GRAND
 15   PRINCESS. Plaintiffs also expect that, absent an injunction, they will experience
 16   future injury because CARNIVAL and PRINCESS previously asserted their
 17   commitment to passengers’ safety, well-being, and comfort and assured certain
 18   Plaintiffs that they would institute particular screening measures, but then failed to
 19   do so, and failed to take other effective measures to ensure that Plaintiffs were not
 20   exposed to COVID-19.
 21         207. Moreover, CARNIVAL and PRINCESS’s actions and omissions
 22   exacerbated and hastened the spread of COVID-19 onboard the M/V GRAND
 23   PRINCESS, exposing Plaintiffs to a potentially-lethal viral contagion.
 24         208. Plaintiffs face a real threat that, absent an injunction, they will be
 25   subject to the same acts and omissions by CARNIVAL and PRINCESS that will
 26   once again expose them to COVID-19 and/or other communicable disease that will
 27   cause them injury and emotional harms.
 28

                                              - 48 -                    CLASS ACTION COMPLAINT
Case 2:21-cv-01187-RGK-SK Document 1 Filed 02/09/21 Page 49 of 69 Page ID #:49



  1         209. CARNIVAL’s and PRINCESS’s ongoing adherence to their HESS
  2   policy and their implementation of additional effective measures specifically to
  3   protect passengers from contracting COVID-19 is and will continue to be a
  4   substantial, necessary, and material factor in Plaintiffs taking future cruises.
  5   Without injunctive relief, Plaintiffs cannot be assured that CARNIVAL and
  6   PRINCESS will discharge their duty to Plaintiffs on future cruises and/or that they
  7   will abide by the representations and assurances that they have made to Plaintiffs,
  8   and Plaintiffs will once again suffer harms like those alleged in this Complaint.
  9                                          NOTICE
 10         210. Section 16(A)(i) of the Passage Contract purports to require that
 11   claimants provide notice to PRINCESS and CARNIVAL of any potential claims.
 12   Although Plaintiffs do not concede that this provision is enforceable, Plaintiffs and
 13   Class Members have complied with this requirement by providing written notice to
 14   Defendants’ electronically on June 25, 2020, and August 3, 2020.
 15                           CLASS ACTION ALLEGATIONS
 16         211. Plaintiffs bring this lawsuit as a class action on behalf of themselves
 17   and all similarly-situated persons pursuant to Federal Rules of Civil Procedure
 18   23(a) and (b)(1), (b)(2), (b)(3), and/or (c)(4). This action satisfies the applicable
 19   numerosity, commonality, typicality, adequacy, predominance, and/or superiority
 20   requirements of those provisions.
 21         212. The proposed Class is defined as follows: All persons in the United
 22   States, who sailed as passengers on the M/V GRAND PRINCESS cruise from San
 23   Francisco, California, leaving on February 21, 2020, roundtrip to Hawaii.
 24         213. Excluded from the proposed Class are: (1) CARNIVAL and
 25   PRINCESS, any entity or division in which either have a controlling interest, and
 26   its legal representatives, officers, directors, assigns and successors; (2) the judicial
 27   officer(s) to whom this case is assigned and the judicial officer(s)’ immediate
 28   family and legal staff; and (3) governmental entities. Plaintiffs reserve the right to

                                               - 49 -                     CLASS ACTION COMPLAINT
Case 2:21-cv-01187-RGK-SK Document 1 Filed 02/09/21 Page 50 of 69 Page ID #:50



  1   amend the Class definition if discovery and further investigation reveal that the
  2   Class should be expanded, otherwise divided into subclasses, or modified in any
  3   other way.
  4         214. The individual Plaintiffs named in this complaint support the use of the
  5   class action mechanism to achieve economy, efficiency, fairness and consistency of
  6   result by determining the important common questions raised in this action on a
  7   common basis.
  8         A.     Numerosity
  9         215. There were, on information and belief, approximately 2,422
 10   passengers on the M/V GRAND PRINCESS for the cruise that is the subject of this
 11   action. Their exact number and identities can be readily ascertained from
 12   Defendants’ records. The individual joinder of all passengers is impractical, and the
 13   class action procedure is more practical, cost-effective, inclusive, and efficient than
 14   multiple lawsuits on the common questions of law and fact that unite the class, or
 15   piecemeal and incomplete individual joinder. The disposition of the claims of these
 16   Class Members in a single action will provide substantial benefits to all parties and
 17   to the Court. Class Members are readily identifiable from information and records
 18   in PRINCESS’s possession, custody, or control, as well as from records kept by the
 19   Department of Health and Human Services.
 20         B.     Typicality
 21         216. The claims of Representative Plaintiffs are typical of the claims of
 22   Class Members in that Plaintiffs, like all Class Members, sailed on the leg of the
 23   M/V GRAND PRINCESS cruise that began on February 21, 2020. Plaintiffs, like
 24   all Class Members, have been damaged by Defendants’ misconduct in that they
 25   sailed on a cruise they would not have sailed on and suffered significant injury,
 26   emotional distress and economic damage, including medical monitoring, caused by
 27   the negligence of the Defendants. The factual bases of CARNIVAL and
 28

                                              - 50 -                    CLASS ACTION COMPLAINT
Case 2:21-cv-01187-RGK-SK Document 1 Filed 02/09/21 Page 51 of 69 Page ID #:51



  1   PRINCESS’s misconduct are common to all Class Members and represent a
  2   common thread of misconduct resulting in injury to all Class Members.
  3         C.     Adequate Representation
  4         217. Representative Plaintiffs TIMOTHY LEUENHAGEN, NANCY
  5   LEUENHAGEN, JAMES LEMAIRE, HELGA MYLES, and MARILYN
  6   HAMILTON will fairly and adequately represent and protect the interests of the
  7   Class Members. Representative Plaintiffs TIMOTHY LEUENHAGEN, NANCY
  8   LEUENHAGEN, JAMES LEMAIRE, HELGA MYLES, and MARILYN
  9   HAMILTON have retained counsel with substantial experience in prosecuting class
 10   actions, aggregate suits, and mass torts.
 11         218. Representative Plaintiffs TIMOTHY LEUENHAGEN, NANCY
 12   LEUENHAGEN, JAMES LEMAIRE, HELGA MYLES, and MARILYN
 13   HAMILTON and their counsel are committed to vigorously prosecuting this action
 14   on behalf of all Class Members, and have the financial resources to do so. Neither
 15   Representative Plaintiffs TIMOTHY LEUENHAGEN, NANCY LEUENHAGEN,
 16   JAMES LEMAIRE, HELGA MYLES, and MARILYN HAMILTON nor their
 17   counsel have interests adverse to those of the Class Members.
 18         D.     Predominance of Common Issues
 19         219. There are numerous questions of law and fact, including those related
 20   to Defendants’ knowledge, conduct, and duty throughout the events described in
 21   this Complaint, common to Plaintiffs and Class Members that predominate over
 22   any question affecting only individual Class Members, the answers to which will
 23   advance resolution of the litigation as to all Class Members. These common legal
 24   and factual issues include, inter alia:
 25                a.     what Defendants knew about the presence and risks associated
 26   with the COVID-19 virus, and contagions generally, and when they knew it;
 27                b.     whether Defendants should have canceled the subject cruise to
 28   avoid exposing passengers to a deadly pathogen and/or taken other steps to avoid

                                                - 51 -                CLASS ACTION COMPLAINT
Case 2:21-cv-01187-RGK-SK Document 1 Filed 02/09/21 Page 52 of 69 Page ID #:52



  1   exposing passengers to a deadly pathogen, such as imposing social distancing
  2   requirements, eliminating mass gatherings, and quarantining;
  3                c.     whether Defendants had a duty to decontaminate the M/V
  4   GRAND PRINCESS after they knew or should have known that individuals who
  5   had been aboard the M/V GRAND PRINCESS prior to the subject cruise were or
  6   were potentially carriers of the COVID-19 virus, and/or after it had been disclosed
  7   prior to embarking on the subject leg of the cruise that passengers on the
  8   DIAMOND PRINCESS had perished due to the COVID-19 virus;
  9                d.     whether Defendants knew or should have known that passengers
 10   and crew who had been aboard the M/V GRAND PRINCESS prior to the subject
 11   cruise were exposed to or were potentially carriers of the COVID-19 virus;
 12                e.     whether the fact that prior passengers and crew had been
 13   exposed to or were potential carriers of the COVID-19 virus constitutes a material
 14   fact reasonable consumers would have considered in deciding whether to embark
 15   on the subject cruise;
 16                f.     whether Defendants had a duty to disclose that passengers and
 17   crew who had been aboard the M/V GRAND PRINCESS prior to the subject cruise
 18   were exposed to or were potentially carriers of the COVID-19 virus, and other
 19   relevant information;
 20                g.     whether Defendants failed to disclose that passengers and crew
 21   who had been aboard the M/V GRAND PRINCESS prior to the subject cruise were
 22   or were potentially carriers of the COVID-19 virus and other relevant information;
 23                h.     interpretation of the applicable contract documents and the
 24   associated “Passenger Bill of Rights” incorporated therein;
 25                i.     whether Defendants acted as alter egos and/or agents, such that
 26   they should be held jointly liable for the conduct alleged herein;
 27                j.     whether CARNIVAL is liable for the acts, omissions, and
 28   violations described in this Complaint;

                                             - 52 -                    CLASS ACTION COMPLAINT
Case 2:21-cv-01187-RGK-SK Document 1 Filed 02/09/21 Page 53 of 69 Page ID #:53



  1                 k.    whether PRINCESS is liable for the acts, omissions, and
  2   violations described in this Complaint; and
  3                 l.    whether the conduct of any or all of the defendants warrants the
  4   imposition of punitive damages to vindicate the societal interest in punishment and
  5   deterrence.
  6         E.      Superiority
  7         220. Plaintiffs and Class Members have all suffered and will continue to
  8   suffer harm and damages as a result of CARNIVAL’s and PRINCESS’s unlawful
  9   and wrongful conduct. A class action is superior to other available methods for the
 10   fair and efficient adjudication of this controversy.
 11         221. Absent a class action, most Class Members would likely find the cost
 12   of litigating their claims prohibitively high and would therefore have no effective
 13   remedy at law. Because of the relatively small size of the individual Class
 14   Members’ claims (compared to the cost of litigation), it is likely that only a few
 15   Class Members could afford to seek legal redress for Defendants’ misconduct.
 16   Absent a class action, Class Members will continue to incur damages, and
 17   Defendants’ misconduct will continue without remedy.
 18         222. Class treatment of common questions of law and fact is superior to
 19   other available procedures, such as multiple individual actions or piecemeal
 20   litigation because class treatment will conserve the resources of the courts and the
 21   litigants, and will promote consistency and efficiency of adjudication.
 22         F.      Limited Fund
 23         223. In an abundance of caution, Plaintiffs take note of the presently
 24   apparent financial circumstances of CARNIVAL and/or PRINCESS to allege the
 25   possibility that their assets and resources available to fairly compensate Plaintiffs
 26   and Class Members, to satisfy appropriate punitive damages awards, and/or
 27   otherwise fairly address the claims against them may constitute a “limited fund”
 28   within the meaning of Ortiz v. Fibreboard Corp., 527 U.S. 815 (1999), such that

                                              - 53 -                    CLASS ACTION COMPLAINT
Case 2:21-cv-01187-RGK-SK Document 1 Filed 02/09/21 Page 54 of 69 Page ID #:54



  1   class certification under Rule 23(b)(1)(B) is necessary and appropriate as a matter
  2   of due process and equity.
  3         G.       Mass Action
  4         224. In the alternative, this matter should proceed as a mass action, as
  5   defined in 28 U.S.C. § 1332 (d)(11)(B)(i) and should be tried jointly on the ground
  6   that plaintiffs’ claims involve common questions of law or fact, including as set
  7   forth above.
  8         225. Plaintiffs’ individual claims exceed the required jurisdictional amount
  9   of $75,000.00.
 10                                 CLAIMS FOR RELIEF
 11                          FIRST CAUSE OF ACTION
                       NEGLIGENCE AGAINST ALL DEFENDANTS
 12
 13         226. Plaintiffs re-allege all allegations in paragraphs 1 through 225 as if
 14   alleged fully herein.
 15         227. Defendants CARNIVAL and PRINCESS owed Plaintiffs, and the
 16   Class, who were passengers who boarded the M/V GRAND PRINCESS on
 17   February 21, 2020 and who Defendants therefore had a custodial relationship over,
 18   a duty to ensure that they would not be exposed to an unreasonable risk of harm.
 19         228. CARNIVAL and PRINCESS held themselves out as committed to and
 20   responsible for ensuring the health and safety of their vessels and the passengers
 21   onboard those vessels—including the M/V GRAND PRINCESS. Plaintiffs and
 22   Class members took Defendants at their word and put themselves in Defendants’
 23   hands for the full duration of the voyage that is the subject of this Complaint.
 24   Plaintiffs and Class members relied on Defendants to ensure their security. Thus,
 25   Defendants owed Plaintiffs and the Class a duty to take actions to prevent and
 26   mitigate the risk of threats to passengers’ health and safety, including by ensuring
 27   that the M/V GRAND PRINCESS was properly cleaned, disinfected, and safely
 28   maintained. Furthermore, Defendants owed Plaintiffs and Class members a duty to

                                              - 54 -                    CLASS ACTION COMPLAINT
Case 2:21-cv-01187-RGK-SK Document 1 Filed 02/09/21 Page 55 of 69 Page ID #:55



  1   not take actions that would exacerbate the spread and threat of COVID-19 onboard
  2   the ship.
  3         229. Defendants knew or should have known the unique conditions aboard
  4   cruise ships that create a particular risk of viral outbreak. Defendants knew or
  5   should have known that cruise ships owned and operated by Defendants had been
  6   the sites of prior, lethal outbreaks of COVID-19, and should have been aware of
  7   new guidelines for the cruise industry published by Dr. Hadjichristodoulou and a
  8   team of European experts on February 3, 2020. In particular, Defendants had
  9   knowledge of the actual risks facing passengers based on the outbreak of the virus
 10   on the DIAMOND PRINCESS a mere three weeks prior to the instant outbreak.
 11         230. Defendants knew or should have known that passengers traveling on
 12   the M/V GRAND PRINCESS had suffered COVID-19 symptoms and that
 13   passengers aboard the M/V GRAND PRINCESS’s San Francisco-Mexico voyage
 14   who remained onboard the vessel for the instant voyage were or could have been
 15   exposed to and were or could have been carriers of the virus.
 16         231. Defendants knew or should have known that crew members aboard the
 17   M/V GRAND PRINCESS were or could have been exposed to COVID-19 and
 18   were or could have been carriers of the virus.
 19         232. Defendants failed to do what a reasonably careful cruise ship owner
 20   and operator would do under the circumstances.
 21         233. Defendants breached their duty to Plaintiffs and the Class when, with
 22   the aforementioned knowledge, Defendants nevertheless chose to embark on the
 23   San Francisco-Hawaii voyage.
 24         234. Defendants also breached their duties when, with that same
 25   knowledge, they chose not to screen or medically examine any passengers or crew,
 26   including the approximately sixty-two passengers and over 1,000 crew members
 27   who had traveled on the San Francisco-Mexico trip and were also traveling on the
 28   San Francisco-Hawaii trip.

                                             - 55 -                    CLASS ACTION COMPLAINT
Case 2:21-cv-01187-RGK-SK Document 1 Filed 02/09/21 Page 56 of 69 Page ID #:56



  1         235. Defendants further breached their duties to Plaintiffs and the Class
  2   when, with the above-mentioned knowledge, Defendants boarded, without
  3   additional decontamination and screening protocols, Plaintiffs and the Class onto
  4   the likely infested ship and negligently chose not to notify Plaintiffs and the Class
  5   of: the actual risk that the ship was infested with COVID-19 due to prior
  6   passengers’ infections; the actual and extreme risks of contracting COVID-19 while
  7   using facilities on the vessel; and/or the actual and extreme risks of contracting
  8   COVID-19 while interacting with passengers and crew who had traveled on the
  9   Mexico voyage.
 10         236. Additionally, Defendants breached their duties to Plaintiffs and the
 11   Class when, on or before February 25, 2020, Defendants repeatedly failed to notify
 12   passengers aboard the M/V GRAND PRINCESS during the San Francisco-Hawaii
 13   voyage that passengers on the Mexico voyage had been diagnosed with COVID-19,
 14   that one had died, and that certain passengers and crew from that trip remained
 15   onboard the M/V GRAND PRINCESS.
 16         237. If Defendants had adequately informed Plaintiffs and the Class prior to
 17   boarding, or at any other time, of the relevant information in Defendants’
 18   possession, including facts regarding the M/V GRAND PRINCESS, its prior
 19   passengers, continuing passengers and crew, lack of adequate screening, lack of
 20   adequate disinfecting procedures, lack of adequate quarantining procedures, and the
 21   actual risk of exposure, Plaintiffs and the Class could have made informed
 22   decisions about their health and their families’ health, including disembarking from
 23   or not boarding the vessel.
 24         238. Defendants repeatedly breached their duties to Plaintiffs and the Class
 25   when, throughout the San Francisco-Hawaii voyage, with the aforementioned
 26   knowledge, they repeatedly chose not to inform Plaintiffs of the continuing and
 27   growing risks of contracting COVID-19, and chose not to provide Plaintiffs with
 28   the informed option to disembark at one of the vessel’s ports of call.

                                              - 56 -                    CLASS ACTION COMPLAINT
Case 2:21-cv-01187-RGK-SK Document 1 Filed 02/09/21 Page 57 of 69 Page ID #:57



  1         239. Finally, Defendants continued to breach their duties to Plaintiffs and
  2   the Class when, throughout the duration of the M/V GRAND PRINCESS’s San
  3   Francisco-Hawaii voyage, with the aforementioned knowledge and without any
  4   warning to Plaintiffs and the Class, they, inter alia, chose not to implement
  5   quarantine or social distancing protocols; chose to continue operating large, public
  6   gatherings and meals; chose to continue to operate daily turndown service; and
  7   chose to continue hosting communal activities.
  8         240. As a direct and proximate result of Defendants’ breach of their duties
  9   of care, Plaintiffs experienced COVID-19-associated symptoms as described above
 10   in paragraphs 138 through 201.
 11         241. As a direct and proximate result of PRINCESS’s and CARNIVAL’S
 12   failure to safeguard Plaintiffs and the Class, and as a direct and proximate result of
 13   PRINCESS’s and CARNIVAL’s other acts and omissions as laid out herein,
 14   Plaintiffs were directly exposed to COVID-19 and to actual risk of immediate
 15   physical injury, Plaintiffs and the Class have suffered physical injury, emotional
 16   distress of the nature and type that reasonable persons would suffer under the
 17   circumstances alleged in this Complaint, including, but not limited to, suffering,
 18   anguish, fright, horror, nervousness, grief, anxiety, worry, shock, humiliation and
 19   shame. They were traumatized by the reasonable apprehension of developing
 20   COVID-19. They were confined on an infected vessel in isolation and then were
 21   confined at Travis Air Force Base for two weeks. It is expected that they will
 22   continue to suffer and will, in the future, require medical services not of a kind
 23   generally anticipated as part of the effects of daily life.
 24                        SECOND CAUSE OF ACTION
                  GROSS NEGLIGENCE AGAINST ALL DEFENDANTS
 25
 26         242. Plaintiffs re-allege all allegations in paragraphs 1 through 225 as if
 27   alleged fully herein.
 28

                                               - 57 -                   CLASS ACTION COMPLAINT
Case 2:21-cv-01187-RGK-SK Document 1 Filed 02/09/21 Page 58 of 69 Page ID #:58



  1         243. Defendants PRINCESS and CARNIVAL owed duties to Plaintiffs and
  2   the Class to: safeguard against and mitigate the risks of passenger injury and
  3   illness; appropriately disinfect and sanitize the M/V GRAND PRINCESS, in light
  4   of the circumstances of a global pandemic; notify Plaintiffs and the Class of the
  5   actual and especially high risk of contracting COVID-19 aboard the M/V GRAND
  6   PRINCESS; disembark passengers and crew members who had likely come into
  7   contact with individuals infected with COVID-19; and implement medical
  8   screening and examination protocols for crew and passengers.
  9         244. Defendants knew of the unreasonably high risk of viral contagion of
 10   COVID-19 on cruise ships, and Defendants knew that it was especially dangerous
 11   to expose Plaintiffs and the rest of the Class to COVID-19 in light of the situation
 12   on the DIAMOND PRINCESS off the coast of Japan only three weeks prior.
 13         245. Defendants’ conduct in deciding to continue to operate the M/V
 14   GRAND PRINCESS with Plaintiffs and the Class aboard, even with the
 15   aforementioned knowledge, demonstrates an intentional failure to do what a
 16   reasonably careful cruise ship owner and operator would do under the
 17   circumstances, exhibits a willful and conscious disregard for the safety of Plaintiffs
 18   and the Class, and evidences recklessness and indifference by Defendants, which
 19   constitutes gross negligence.
 20         246. Defendants’ failure to abide by the guidelines issued on February 3,
 21   2020, by not disembarking, on February 21, 2020, passengers known to have been
 22   in casual contact with individuals who reported COVID-19 symptoms constitutes a
 23   failure to provide even a modicum of care to Plaintiffs and the Class. Furthermore,
 24   the continued and repeated choice not to quarantine or otherwise shelter in their
 25   cabins the passengers and crew members who traveled on the San Francisco-
 26   Mexico voyage demonstrates a willful and conscious disregard for the rights and
 27   safety of others and amounts to an extreme departure of what a reasonably careful
 28   cruise ship owner and operator would do.

                                             - 58 -                    CLASS ACTION COMPLAINT
Case 2:21-cv-01187-RGK-SK Document 1 Filed 02/09/21 Page 59 of 69 Page ID #:59



  1         247. Defendants’ choice not to warn Plaintiffs and the Class of their actual
  2   risk of harm in being exposed to COVID-19, either prior to boarding or while they
  3   were already on board, in light of the prior passenger who came down with
  4   symptoms and later died, along with others from that prior voyage that exhibited
  5   symptoms, and the crew member who disembarked during this voyage due to
  6   COVID-19-related illness, constitutes a failure to provide even a modicum of care
  7   to Plaintiffs and the Class. The continued and repeated choice not to provide
  8   passengers with notice of the actual risks facing them demonstrates a willful and
  9   conscious disregard for the rights and safety of others and amounts to an extreme
 10   departure of what a reasonably careful cruise ship owner and/or operator would do.
 11         248. Moreover, Defendants’ behavior demonstrated a willful and conscious
 12   disregard for the rights and safety of others, and an extreme departure of what a
 13   reasonably careful cruise ship owner and/or operator would do in their continued
 14   and repeated choices to: not effectively sanitize and disinfect the M/V GRAND
 15   PRINCESS, either before or during the San Francisco-Hawaii voyage; not institute
 16   medical screening and examinations for passengers and crew members; host large
 17   social gatherings and meals; conduct daily turn-down service; and not implement
 18   quarantine or social distance protocols until March 5, 2020. These decisions
 19   manifest Defendants’ utter failure to provide even a modicum of care to Plaintiffs
 20   and the Class.
 21         249. Defendants chose to place profits over people, including the safety of
 22   their passengers, crew, and the general public in continuing to operate business as
 23   usual, despite their knowledge of the actual—potentially lethal—risk to Plaintiffs
 24   and the Class.
 25         250. Indeed, as a direct and proximate result of Defendants’ extreme
 26   departure from the ordinary standard of care and their failure to meet their duties of
 27   care to Plaintiffs and the Class by providing even scant care, Plaintiffs experienced
 28   COVID-19-associated symptoms as described in paragraphs 138 through 201.

                                             - 59 -                    CLASS ACTION COMPLAINT
Case 2:21-cv-01187-RGK-SK Document 1 Filed 02/09/21 Page 60 of 69 Page ID #:60



  1         251. Finally, as a direct and proximate result of Defendants’ gross
  2   negligence Plaintiffs and the Class were directly exposed to COVID-19, placed at
  3   actual, continual risk of immediate, and potentially fatal, physical injury. Plaintiffs
  4   and the Class have suffered emotional distress of the nature and type that
  5   reasonable persons would suffer under the circumstances alleged in this Complaint,
  6   including, but not limited to, suffering, anguish, fright, horror, nervousness, grief,
  7   anxiety, worry, shock, humiliation and shame. They were traumatized by the
  8   reasonable apprehension of developing COVID-19. They were confined on an
  9   infected vessel in isolation and then were confined at federal facilities, including
 10   Travis Air Force Base, for approximately two weeks. It is expected that they will
 11   continue to suffer and will, in the future, require medical services not of a kind
 12   generally accepted as a typical part of daily life.
 13                       THIRD CAUSE OF ACTION
                NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
 14
 15         252. Plaintiffs re-allege all allegations in paragraphs 1 through 225 as if
 16   alleged fully herein.
 17         253. Defendants CARNIVAL and PRINCESS knew or should have known
 18   of the actual, unique risk of viral contagion of COVID-19 aboard cruise ships, and,
 19   in light of the situation on the DIAMOND PRINCESS only three weeks prior to the
 20   instant voyage on the M/V GRAND PRINCESS, Defendants knew or should have
 21   known that it was especially dangerous to expose Plaintiffs and the rest of the Class
 22   to COVID-19.
 23         254. Defendants also knew or should have known that passengers aboard
 24   the San Francisco-to-Mexico trip on the M/V GRAND PRINCESS had experienced
 25   symptoms of COVID-19 and were eventually diagnosed with COVID-19.
 26         255. Nevertheless, Defendants chose to board Plaintiffs and the Class onto
 27   the M/V GRAND PRINCESS on February 21, 2020 without instituting any
 28   procedures for medical screening or examination. Defendants then chose to embark

                                               - 60 -                    CLASS ACTION COMPLAINT
Case 2:21-cv-01187-RGK-SK Document 1 Filed 02/09/21 Page 61 of 69 Page ID #:61



  1   upon the Hawaii-bound voyage, essentially trapping Plaintiffs and the Class on a
  2   vessel infested with COVID-19, and likely exacerbated the spread of the virus
  3   aboard the ship. Throughout the duration of the trip, Defendants continually and
  4   repeatedly acted or failed to act in ways that caused Plaintiffs to be exposed to
  5   COVID-19, including but not limited to: failing to take any effective actions to
  6   prevent or mitigate the spread of COVID-19 throughout the crew members and/or
  7   passengers; failing to alert passengers to the possibility of infection aboard the ship;
  8   and hosting and encouraging participation in large group activities and events that
  9   Defendants knew could lead to large-scale infection among the crew and
 10   passengers.
 11         256. These choices by Defendants created a dangerous and threatening
 12   environment in which Plaintiffs and the Class were forced to live for two weeks, at
 13   all times directly exposed to COVID-19 and at risk of becoming infected with,
 14   made ill by, and/or spreading COVID-19.
 15         257. As the direct and proximate result of Defendants’ actions and
 16   omissions throughout the duration of their voyage aboard the M/V GRAND
 17   PRINCESS, Plaintiffs and members of the Class were in the “zone of danger,”
 18   where they were directly exposed to a potentially-lethal virus, and placed at
 19   immediate risk of—and actually suffered—actual physical harm as a result of their
 20   direct and prolonged exposure to COVID-19.
 21         258. As a result of this exposure, which was directly and proximately
 22   caused by Defendants’ acts and omissions, Plaintiffs and members of the Class
 23   experienced severe psychic injuries, of the nature and type that reasonable persons
 24   would suffer under the circumstances alleged in this Complaint, when they were
 25   forced to watch first hand as their friends and family members became ill with
 26   COVID-19, were concerned for their own safety and well-being, and continue to
 27   expect that they may begin exhibiting symptoms or health complications not yet
 28

                                              - 61 -                    CLASS ACTION COMPLAINT
Case 2:21-cv-01187-RGK-SK Document 1 Filed 02/09/21 Page 62 of 69 Page ID #:62



  1   identified as a result of COVID-19. Plaintiffs suffered physical and emotional
  2   injury as the direct and proximate result of Defendants’ misconduct.
  3         259. As a direct and proximate result of Defendants’ extreme departure
  4   from the ordinary standard of care and their failure to meet their duties of care to
  5   Plaintiffs and the Class by providing even scant care, Plaintiffs experienced
  6   physical harms in the form of COVID-19-associated symptoms and negative health
  7   outcomes as described in paragraphs 138 through 201.
  8         260. Finally, as a direct and proximate result of Defendants’ gross
  9   negligence, Plaintiffs and the Class were exposed to COVID-19 and threatened
 10   with serious physical injury. As a result, Plaintiffs and the Class have suffered
 11   emotional distress of the nature and type that reasonable persons would suffer under
 12   the circumstances alleged in this Complaint, including, but not limited to, suffering,
 13   anguish, fright, horror, nervousness, grief, anxiety, worry, shock, humiliation and
 14   shame related to their own risk of contracting COVID-19 and the suffering they
 15   witnessed among their fellow passengers who contracted COVID-19. Plaintiffs and
 16   members of the class were traumatized by the reasonable apprehension of their
 17   family members, friends and fellow passengers developing COVID-19 and by the
 18   threat to their own health of becoming infected with the virus or suffering future
 19   negative health outcomes or complications related to exposure to and/or contraction
 20   of the virus.
 21         261. Plaintiffs and Class members were endangered and harmed by
 22   Defendants’ actions when they were forced into confinement on an infested vessel.
 23   That danger and harm continued when they were confined at federal facilities,
 24   including Travis Air Force Base, for approximately two weeks, as a result of the
 25   threat of viral outbreak created by Defendants’ actions. It is expected that Plaintiffs
 26   and the Class will continue to suffer and will, in the future, require medical services
 27   not of a kind generally anticipated as a typical part of daily life.
 28

                                               - 62 -                        CLASS ACTION COMPLAINT
Case 2:21-cv-01187-RGK-SK Document 1 Filed 02/09/21 Page 63 of 69 Page ID #:63



  1                        FOURTH CAUSE OF ACTION
                 INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
  2
  3            262. Plaintiffs re-allege all allegations in paragraphs 1 through 225 as if
  4   alleged fully herein.
  5            263. CARNIVAL AND PRINCESS knew or should have known of unique
  6   conditions aboard cruise ships that render the risk of viral contagion especially
  7   dangerous and likely, and, based on their experience with COVID-19 aboard the
  8   DIAMOND PRINCESS only three weeks prior to the instant voyage on the M/V
  9   GRAND PRINCESS, Defendants knew or should have known that exposure to
 10   COVID-19 was threatening to passengers’—including Plaintiffs—lives and well-
 11   being.
 12            264. Defendants also knew or should have known that passengers aboard
 13   the San Francisco-to-Mexico trip on the M/V GRAND PRINCESS had experienced
 14   symptoms of COVID-19, were eventually diagnosed with COVID-19, and that
 15   those passengers remaining onboard for the Hawaii trip had been exposed and were
 16   likely carriers of the virus.
 17            265. By or before the time of boarding passengers onto the M/V GRAND
 18   PRINCESS, on February 21, 2020, Defendants knew or should have known of the
 19   extreme risks to health and safety—including the possibility of death—presented by
 20   COVID-19.
 21            266. In light of this knowledge and experience, and particularly given that,
 22   first, cruise ships present an especially heightened risk of contagion and, second,
 23   that once they have boarded, Passengers have no option of disembarking while the
 24   ship remains at sea, Defendants exhibited extreme and outrageous conduct when,
 25   inter alia, Defendants boarded Plaintiffs and the Class onto the M/V GRAND
 26   PRINCESS on February 21, 2020, for the Hawaii-bound trip without taking any
 27   effective measures to medically screen or examine passengers for COVID-19
 28   symptoms.

                                               - 63 -                    CLASS ACTION COMPLAINT
Case 2:21-cv-01187-RGK-SK Document 1 Filed 02/09/21 Page 64 of 69 Page ID #:64



  1         267. Defendants additionally acted extremely and outrageously when they
  2   chose not to effectively clean, sanitize, sterilize, or disinfect the M/V GRAND
  3   PRINCESS in between the Mexico trip and the Hawaii trip. Furthermore,
  4   Defendants’ decision to allow Plaintiffs and the Class to embark upon a voyage, on
  5   an ineffectively sanitized ship, with passengers and crew members who had been
  6   exposed to COVID-19 constituted extreme and outrageous conduct.
  7         268. Defendants’ decision to ignore recent protocols and recommendations
  8   issued by public health experts and experts in the cruise industry by not
  9   disembarking crew members and passengers who had been exposed to COVID-19
 10   on the M/V GRAND PRINCESS’s first voyage between San Francisco and Mexico
 11   was extreme and outrageous conduct.
 12         269. Defendants exhibited repeated and continued extreme and outrageous
 13   conduct when, during the San Francisco-to-Hawaii voyage upon the M/V GRAND
 14   PRINCESS, prior to March 4, 2020, Defendants failed to: alert Plaintiffs to the fact
 15   that at least one passenger on the prior voyage had been diagnosed with COVID-19
 16   and had come into contact with passengers and crew members currently on the ship;
 17   notify Plaintiffs and the Class about the actual and potential threat of exposure to,
 18   infection of, and the possibility of spreading, COVID-19 aboard the ship; failed to
 19   advise Plaintiffs and the Class about the possibility and health benefits of
 20   disembarking during the trip, at one of the vessel’s ports of call.
 21         270. Defendants continued to behave extremely and outrageously when
 22   they: encouraged Plaintiffs and the Class to continue mingling and participating in
 23   large group events and functions throughout the duration of the trip; continued to
 24   provide turn down service to passengers despite the fact that over 1,000 crew
 25   members had been exposed to COVID-19 on the Mexico trip; and failed to institute
 26   any policies for quarantine, isolation, or social distancing for passengers until
 27   March 4, 2020.
 28

                                              - 64 -                    CLASS ACTION COMPLAINT
Case 2:21-cv-01187-RGK-SK Document 1 Filed 02/09/21 Page 65 of 69 Page ID #:65



  1         271. The acts and omissions described herein not only failed to protect
  2   Plaintiffs from exposure to and contraction of COVID-19, but likely exacerbated
  3   the spread of the virus among the passengers, including Plaintiffs and the Class,
  4   ultimately enlarging the threat and harms to Plaintiffs and the Class.
  5         272. As a direct and proximate result of Defendants’ intentional and
  6   reckless behavior and omissions, Plaintiffs and the Class suffered severe emotional
  7   distress and physical harm.
  8         273. Plaintiffs and the Class were forced to watch as their friends and
  9   family members became ill with COVID-19, and, all the while, know that their own
 10   safety and well-being were at extreme risk. Plaintiffs suffered physical and
 11   emotional injury as the direct and proximate result of Defendants’ misconduct, and
 12   Plaintiffs continue to suffer from anxiety and the reasonable apprehension that they
 13   may still begin exhibiting symptoms or experience as-yet-unidentified
 14   complications due to their exposure to and potential contraction of COVID-19
 15   while aboard the M/V GRAND PRINCESS.
 16         274. As a direct and proximate result of Defendants’ extreme departure
 17   from the ordinary standard of care and their failure to meet their duties of care to
 18   Plaintiffs and the Class by providing even scant care, Plaintiffs experienced
 19   physical harms in the form of COVID-19-associated symptoms and negative health
 20   outcomes as described in paragraphs 169 through 201.
 21         275. Finally, as a direct and proximate result of Defendants’ behavior,
 22   which exposed Plaintiffs and the Class to COVID-19 and to actual risk of
 23   immediate physical injury, Plaintiffs and the Class have suffered emotional distress
 24   of the nature and type that reasonable persons would suffer under the circumstances
 25   alleged in this Complaint, including, but not limited to, suffering, anguish, fright,
 26   horror, nervousness, grief, anxiety, worry, shock, humiliation, and shame related to
 27   their own exposure to COVID-19 and the suffering they witnessed among their
 28   fellow passengers who contracted COVID-19. Plaintiffs and members of the class

                                              - 65 -                    CLASS ACTION COMPLAINT
Case 2:21-cv-01187-RGK-SK Document 1 Filed 02/09/21 Page 66 of 69 Page ID #:66



  1   were traumatized by the reasonable apprehension of their family members, friends
  2   and fellow passengers developing COVID-19 and by the past and ongoing threat to
  3   their own health of becoming infected with the virus and potentially suffering from
  4   as-yet-unidentified negative health outcomes and complications.
  5          276. Plaintiffs and Class members were endangered and harmed by
  6   Defendants’ actions when they were forced into confinement on an infected vessel
  7   in isolation. That danger and harm continued when they were confined at federal
  8   facilities, including Travis Air Force Base, for approximately two weeks, as a result
  9   of the threat of viral outbreak created by Defendants’ actions. It is expected that
 10   Plaintiffs and the Class will continue to suffer and will, in the future, require
 11   medical services not of a kind generally accepted as part of the wear and tear of
 12   daily life.
 13          277. Throughout the events described in this Complaint, Defendants
 14   repeatedly acted with conscious, callous, and/or reckless disregard for the rights,
 15   interests, health and safety of their passengers, such that the imposition of punitive
 16   damages, under CA Civil Code Section 3294 and/or all other applicable law, is
 17   necessary and appropriate to punish them for their course of conduct, and to deter
 18   them and others, and protect the public, from the consequences of similar conduct.
 19                                 PRAYER FOR RELIEF
 20          WHEREFORE, Plaintiffs, on behalf of themselves, and all others similarly
 21   situated, pray for judgment against Defendants, and each of them, as follows:
 22          1.     An order certifying the proposed Class pursuant to Fed. R. Civ. P. Rule
 23   23(a) and (b)(1), (b)(2), (b)(3) and/or (c)(4), designating Plaintiffs TIMOTHY
 24   LEUENHAGEN, NANCY LEUENHAGEN, JAMES LEMAIRE, HELGA
 25   MYLES, and MARILYN HAMILTON as named representatives of the Class and
 26   designating the undersigned as Class Counsel;
 27          2.     An award of damages totaling in excess of Five Million Dollars
 28   ($5,000,000.00), inclusive of compensatory damages for Plaintiffs’ injuries, including

                                              - 66 -                     CLASS ACTION COMPLAINT
Case 2:21-cv-01187-RGK-SK Document 1 Filed 02/09/21 Page 67 of 69 Page ID #:67



  1   emotional pain and suffering and any other damages allowed by law, in an amount to
  2   be proven at trial;
  3          3.     An award of the costs associated with the ongoing medical monitoring
  4   and diagnostic examinations required to diagnose, prevent, and/or treat current or
  5   future injury related to Plaintiffs’ and Class Members’ exposure to, illness and disease
  6   caused by, and contraction , asymptomatic contraction, and/or potential contraction of
  7   COVID-19, in light of the evolving scientific understanding of the full risk and scope
  8   of health outcomes related to and / or resulting from the virus;
  9          4.     An injunction requiring Defendants to: disclose to future passengers the
 10   nature and rate of risk of communicable disease upon their cruise ships; implement
 11   disinfecting and sanitizing procedures on each of their ships in between and during
 12   voyages; implement appropriate social distancing and physical distancing protocols to
 13   avoid or reduce the transmission of communicable pathogens; disembark and
 14   quarantine passengers when Defendants become aware of a heightened risk of
 15   communicable disease aboard a ship; and canceling or discontinuing the operation of
 16   cruises when Defendants know or should know of a potential deadly pathogen or
 17   similar aboard their ships;
 18          5.     An award of attorneys’ fees and costs, as allowed by law;
 19          6.     An award of pre-judgment and post-judgment interest, as provided by
 20   law;
 21          7.     Leave to amend this Complaint to conform to the evidence produced at
 22   trial; and
 23          8.     For such other and further relief as the Court deems just and proper.
 24                                 DEMAND FOR JURY TRIAL
 25          Plaintiffs hereby demand a jury trial as provided by Rule 38(a) of the Federal
 26   Rules of Civil Procedure.
 27
 28

                                              - 67 -                     CLASS ACTION COMPLAINT
Case 2:21-cv-01187-RGK-SK Document 1 Filed 02/09/21 Page 68 of 69 Page ID #:68



  1
                                    Respectfully submitted,
  2
      Dated:   February 9, 2021     NELSON & FRAENKEL LLP
  3
  4
                                    By: /s/ Gretchen M. Nelson
  5
                                    Gretchen M. Nelson (112566)
  6                                 gnelson@nflawfirm.com
                                    Carlos F. Llinás Negret (284746)
  7                                 cllinas@nflawfirm.com
                                    601 So. Figueroa Street, Suite 2050
  8                                 Los Angeles, CA 90017
                                    Telephone: 213-622-6469
  9                                 Facsimile: 213-622-6019
 10
 11
      Dated:   February 9, 2021     MARY ALEXANDER & ASSOCIATES, P.C.
 12
 13
                                    By: /s/ Mary E. Alexander
 14
                                    Mary E. Alexander, Esq. (SBN 104173)
 15                                 malexander@maryalexanderlaw.com
                                    Brendan D.S. Way, Esq. (SBN 261705)
 16                                 bway@maryalexanderlaw.com
                                    44 Montgomery Street, Suite 1303
 17                                 San Francisco, California 94104
 18                                 Telephone: (415) 433-4440
                                    Facsimile: (415) 433-5440
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                         - 68 -                   CLASS ACTION COMPLAINT
Case 2:21-cv-01187-RGK-SK Document 1 Filed 02/09/21 Page 69 of 69 Page ID #:69



  1   Dated:   February 9, 2021     LIEFF CABRASER HEIMANN &
                                    BERNSTEIN, LLP
  2
  3
                                    By: /s/ Elizabeth J. Cabraser
  4
                                    Elizabeth J. Cabraser (SBN 083151)
  5                                 ecabraser@lchb.com
                                    Jonathan D. Selbin (SBN 170222)
  6                                 jselbin@lchb.com
                                    275 Battery Street, 29th Floor
  7                                 San Francisco, CA 94111-3339
                                    Telephone: (415) 956-1000
  8                                 Facsimile: (415) 956-1008
  9                                 LIEFF CABRASER HEIMANN &
                                    BERNSTEIN, LLP
 10                                 Mark P. Chalos (Pro Hac Vice Forthcoming)
                                    mchalos@lchb.com
 11                                 Christopher E. Coleman (Pro Hac Vice
                                    Forthcoming)
 12                                 ccoleman@lchb.com
                                    222 2nd Avenue South, Suite 1640
 13                                 Nashville, TN 37201
                                    Telephone: (615) 313-9000
 14                                 Facsimile: (212) 313-9965
 15                                 Joseph G. Sauder
                                    Lori G. Kier
 16                                 SAUDER SCHELKOPF LLC
                                    1109 Lancaster Avenue
 17                                 Berwyn, PA 19312
                                    Tel: (610) 200-0581
 18                                 Facsimile: (610) 421-1326
                                    jgs@sstriallawyers.com
 19                                 lgk@sstriallawyers.com
 20                                 Attorneys for all Plaintiffs
 21
 22
 23
 24
 25
 26
 27
 28

                                         - 69 -                     CLASS ACTION COMPLAINT
